Exhibit 10.2

LOAN AGREEMENT

By and Between

LOUISIANA LOCAL GOVERNMENT ENVIRONMENTAL

FACILITIES AND COMMUNITY DEVELOPMENT AUTHORITY

and

WESTLAKE CHEMICAL CORPORATION

Relating to

$65,000,000

LOUISIANA LOCAL GOVERNMENT ENVIRONMENTAL

FACILITIES AND COMMUNITY DEVELOPMENT AUTHORITY

REVENUE BONDS

(WESTLAKE CHEMICAL CORPORATION PROJECTS)

SERIES 2010A-2 (IKE ZONE)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION

     3   

SECTION 1.1

 

Definitions

     3   

SECTION 1.2

 

Rules of Construction

     7   

ARTICLE II REPRESENTATIONS

     8   

SECTION 2.1

 

Representations of the Authority

     8   

SECTION 2.2

 

Representations of the Borrower

     8   

ARTICLE III TERM, NATURE AND BENEFITS OF AGREEMENT; PERFORMANCE OF THE PROJECTS

     10   

SECTION 3.1

 

Term

     10   

SECTION 3.2

 

Agreement to Undertake and Complete the Projects

     10   

SECTION 3.3

 

Nature and Benefits

     10   

SECTION 3.4

 

Performance of the Projects

     11   

SECTION 3.5

 

Revision of Project Documents

     11   

SECTION 3.6

 

Disbursements from Construction Fund

     12   

SECTION 3.7

 

Completion of Payment of Costs of the Projects

     12   

SECTION 3.8

 

Additional Costs of the Projects

     12   

SECTION 3.9

 

Establishment of Completion Date

     12   

SECTION 3.10

 

No Warranty of Condition or Suitability

     13   

ARTICLE IV AGREEMENT TO ISSUE BONDS; DISBURSEMENT OF BOND PROCEEDS;

                         PAYMENTS; CREDITS; OBLIGATIONS UNCONDITIONAL;

                         PREPAYMENT; REDEMPTION; CORRESPONDING NOTE

     13   

SECTION 4.1

 

Agreement to Issue Bonds

     13   

SECTION 4.2

 

Amounts Payable

     13   

SECTION 4.3

 

Credits Against Payments

     15   

SECTION 4.4

 

Obligation to Make Payments

     15   

SECTION 4.5

 

Prepayment and Redemption

     16   

SECTION 4.6

 

Issuance, Delivery and Surrender of the Note

     17   

ARTICLE V NON-ARBITRAGE

     18   

SECTION 5.1

 

Covenants as to Arbitrage

     18   

ARTICLE VI CERTAIN COVENANTS

     19   

SECTION 6.1

 

Covenants Regarding the Projects

     19   

SECTION 6.2

 

Environmental Covenants

     20   

SECTION 6.3

 

Indemnification

     21   

SECTION 6.4

 

Compliance with Continuing Disclosure

     22   

SECTION 6.5

 

Covenants, Representations and Warranties Relating to Federal Income Taxation

     22   

SECTION 6.6

 

Reliance

     24   

SECTION 6.7

 

No Violations of Law

     24   

 

i



--------------------------------------------------------------------------------

 

SECTION 6.8

 

Immunity of Officers, Employees and Members of the Authority

     24   

ARTICLE VII ASSIGNMENT

     25   

SECTION 7.1

 

Assignment of this Agreement

     25   

SECTION 7.2

 

Restrictions on Transfer of Authority’s Rights

     25   

SECTION 7.3

 

Assignment by the Authority

     25   

ARTICLE VIII SUPPLEMENTS AND AMENDMENTS

     25   

SECTION 8.1

 

Amendment Without Consent

     25   

SECTION 8.2

 

Amendment Upon Approval of a Majority of Bondholders

     26   

SECTION 8.3

 

Filing

     27   

SECTION 8.4

 

Reliance on Counsel

     27   

ARTICLE IX EVENTS OF DEFAULT; REMEDIES

     27   

SECTION 9.1

 

Events of Default Defined

     27   

SECTION 9.2

 

Remedies

     28   

SECTION 9.3

 

No Remedy Exclusive; Selective Enforcement

     29   

SECTION 9.4

 

Indenture Overriding

     29   

SECTION 9.5

 

Agreement to Pay Attorneys’ Fees and Expenses

     29   

SECTION 9.6

 

Authority and Borrower to Give Notice of Default

     29   

SECTION 9.7

 

Correlative Waivers

     30   

ARTICLE X MISCELLANEOUS

     30   

SECTION 10.1

 

References to the Bonds Ineffective After Bonds Paid

     30   

SECTION 10.2

 

Amounts Remaining in Funds

     30   

SECTION 10.3

 

Notices

     30   

SECTION 10.4

 

Binding Effect

     31   

SECTION 10.5

 

Performance on Legal Holidays

     31   

SECTION 10.6

 

Execution In Counterparts

     31   

SECTION 10.7

 

Governing Law

     31   

SECTION 10.8

 

Severability

     31   

SECTION 10.9

 

Captions

     32   

SECTION 10.10

 

Consents and Approvals

     32   

SECTION 10.11

 

Obligations

     32   

SECTION 10.12

 

Third Party Beneficiaries

     32   

SECTION 10.13

 

Exculpatory Provision

     32   

SECTION 10.14

 

Accounts and Audits

     33   

SECTION 10.15

 

Date of Loan Agreement

     33   

Annex A – Components of the Projects

  

Annex B – Form of Continuing Disclosure Agreement

  

 

ii



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT dated as of November 1, 2010 (together with any amendments
and supplements hereto as permitted hereunder, this “Agreement”), is made by and
between the Louisiana Local Government Environmental Facilities and Community
Development Authority (the “Authority”), a political subdivision of the State of
Louisiana created pursuant to the authority of Chapter 10-D of Title 33 of the
Louisiana Revised Statutes of 1950, as amended (La. R.S. 33:4548.1
through 4548.16), (and all future acts supplemental thereto and amendatory
thereof, the “Act”), and Westlake Chemical Corporation, a Delaware corporation
(the “Borrower”).

W I T N E S S E T H:

WHEREAS, the Authority was duly created under and pursuant to the provisions of
the Act as a political subdivision of the State of Louisiana; and

WHEREAS, the Authority is a political subdivision of the State and, in
accordance with the provisions of the Emergency Economic Stabilization Act of
2008 (Division A of Public Law 110-343) and any rules and regulations
promulgated thereunder (the “IKE Zone Act”), is qualified to issue the Bonds (as
such term is defined below); and

WHEREAS, the Authority is authorized by the Act, among other things, to assist
in financing acquisitions for the furtherance of economic development or other
public functions or purposes of any political subdivision, including but not
limited to economic development, industrial and manufacturing facilities located
in the State of Louisiana (the “State”); and

WHEREAS, pursuant to the Act, and in order to encourage the construction of such
facilities, which the Authority believes to be in the public interest and for
the benefit of the wealth, health and safety of the citizens of the State, the
Authority is authorized to issue its revenue bonds and loan the proceeds of the
revenue bonds to the Borrower; and

WHEREAS, pursuant to the Act and the IKE Zone Act, the Authority is authorized
to, and believes it to be in the best interest of the Authority and the State,
to issue the Bonds and loan the funds derived from the sale thereof to the
Borrower for the purpose of providing funds to allow the Borrower to finance:
(1) the costs of expanding, equipping and improving the Borrower’s manufacturing
facilities located in Calcasieu Parish, Louisiana (the “Facilities”), including
all equipment, furnishings, fixtures and facilities incidental or necessary in
connection therewith that are allowed to be financed under the IKE Zone Act, and
including the reimbursement of costs for capital expenditures incurred by the
Borrower (i) after September 13, 2008, and to and including December 31, 2009,
and which are eligible for reimbursement under Internal Revenue Service Notice
2010-10, and (ii) sixty (60) days prior to November 13, 2008 and thereafter, and
to reimburse the Borrower from proceeds of the Bonds for such capital
expenditures for the Projects which were paid for with moneys of the Borrower or
as otherwise permitted under Internal Revenue Service Notice 2010-10 or
Section 1.150-2 of the Treasury Regulations (the “Project”) and (2) the costs of
issuance of the Bonds; and



--------------------------------------------------------------------------------

WHEREAS, the Borrower and the Authority are empowered to consummate the
transactions contemplated hereunder and to do all acts and exercise all powers
and assume all obligations necessary, or incident thereto; and

WHEREAS, in consideration of the issuance of the Bonds by the Authority, the
Borrower will agree to make payments pursuant to this Agreement in an amount
sufficient to pay the principal of, premium, if any, and interest on the Bonds
and to pay such other amounts as are required by this Agreement; and

WHEREAS, the Authority has adopted a resolution authorizing the sale and the
issuance of the Bonds, the execution and delivery of instruments pertaining to
the issuance thereof and other actions to be taken by the Executive Committee of
the Authority in connection with the authorization, issuance, sale and delivery
of the Bonds and the application of the proceeds thereof; and

WHEREAS, all acts, conditions and things required by the laws of the State to
happen, exist and be performed precedent to and in the execution and delivery of
this Agreement have happened, exist and have been performed as so required in
order to make this Agreement a valid and binding agreement in accordance with
its terms; and

WHEREAS, each of the parties hereto represents that it is fully authorized to
enter into and perform and fulfill the obligations imposed upon it under this
Agreement and the parties are now prepared to execute and deliver this
Agreement; and

WHEREAS, in consideration of the respective representations and agreements
contained herein, the parties hereto, recognizing that under the Act this
Agreement shall not in any way obligate the State or any political subdivision
thereof, including, without limitation, the Authority, to raise any money by
taxation or use other public moneys for any purpose in relation to the Bonds and
that neither the State nor the Authority, shall pay or promise to pay any debt
or meet any financial obligation to any person at any time in relation to the
Bonds except from moneys received or to be received under the provisions of this
Agreement and the Indenture or derived from the exercise of the rights of the
Authority thereunder, agree as follows:

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, THIS LOAN AGREEMENT WITNESSETH (provided that any obligation of
the Authority created by or arising out of this Agreement will not constitute a
debt or a general obligation or a pledge of the faith and credit of the
Authority, the State or any political subdivision thereof, and the Bondholders
(as hereinafter defined) will have no right to compel the exercise of the taxing
powers of the State or any political subdivision thereof for the payment of
principal of or any interest on the Bonds):

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

SECTION 1.1 Definitions.

All capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Indenture. In addition to words and terms elsewhere
defined in this Agreement, the following words and terms as used in this
Agreement shall have the following meanings, unless some other meaning is
plainly intended:

“Act” has the meaning set forth in the Preamble hereto.

“Administrative Expenses” means the necessary, reasonable and direct
out-of-pocket expenses incurred by the Authority or the Trustee pursuant to this
Agreement and the Indenture, the compensation of the Trustee under the Indenture
(including, but not limited to an annual administrative fee charged by the
Trustee), and the necessary, reasonable and direct out-of-pocket expenses of the
Trustee incurred by the Trustee in the performance of its duties under the
Indenture.

“Agreement” has the meaning set forth in the Preamble hereto.

“Asset Sale Payment” has the meaning set forth in Section 4.2(b) hereto.

“Authority” has the meaning set forth in the Preamble hereto.

“Authority Indemnitees” has the meaning set forth in Section 6.3(a) hereof.

“Authorized Borrower Representative” means either (i) the President and Chief
Executive Officer of the Borrower, (ii) the Senior Vice President, Chief
Financial Officer and Treasurer of the Borrower or (iii) any person subsequently
designated to act under this Agreement and the Indenture on behalf of the
Borrower by a written certificate furnished to the Trustee containing the
specimen signature of such person(s) and signed on behalf of the Borrower by
either (i) the President and Chief Executive Officer of the Borrower or (ii) the
Senior Vice President, Chief Financial Officer and Treasurer of the Borrower.

“Bond Counsel” means Breazeale, Sachse & Wilson, L.L.P. and its successors, or
such other nationally recognized bond counsel as may be selected by the
Authority and acceptable to the Borrower.

“Bondholder” or “owner”, when used with reference to a Bond or Bonds, means the
registered owner of any Outstanding Bond or Bonds.

“Bond” or “Bonds” means the Louisiana Local Government Environmental Facilities
and Community Development Authority Revenue Bonds (Westlake Chemical Corporation
Projects), Series 2010A-2 (IKE Zone), in the aggregate principal amount
of 65,000,000, including such Bonds issued in exchange for other such Bonds
pursuant to the Indenture, or in replacement for mutilated, destroyed, lost or
stolen Bonds pursuant to the Indenture.

 

3



--------------------------------------------------------------------------------

“Borrower” has the meaning set forth in the Preamble hereto.

“Business Day” means any day other than (i) a Saturday, (ii) a Sunday, (iii) any
other day on which banking institutions in New York, New York or Baton Rouge,
Louisiana are authorized or required not to be open for the transaction of
regular banking business, and (iv) any other day on which the New York Stock
Exchange is closed.

“Change of Control Payment” has the meaning set forth in Section 4.2(b).

“Closing Date” means the date on which the Bonds are delivered and payment
therefor is received by the Authority.

“Code” means the Internal Revenue Code of 1986, as amended, together with any
regulations and rulings promulgated thereunder or applicable thereto, and shall
include the applicable provisions of the IKE Zone Act.

“Construction Fund” means the fund of that name created under the Indenture.

“Continuing Disclosure Agreement” means the agreement substantially in the form
of Annex B attached hereto.

“Costs of the Projects” means those costs incurred by the Borrower in connection
with the Projects, as set forth in Section 4.7 of the Indenture.

“Defeasance Obligations” means investments described in paragraphs (1) and
(2) of the definition of Permitted Investments in the Indenture.

“Environmental Regulation” means any federal, state or local law, statute, code,
ordinance, regulation, requirement or rule relating to dangerous, toxic or
hazardous pollutants, contaminants, chemical waste, materials or substances.

“Event of Default” and “Default” have the meanings set forth in Article IX
hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Facilities” has the meaning set forth in the Recitals hereto.

“Hazardous Substance” means dangerous, toxic or hazardous pollutants,
contaminants, chemicals, waste, materials or substances as defined in
Environmental Regulations, and also any urea formaldehyde, polychlorinated
biphenyls, asbestos, asbestos-containing materials, nuclear fuel or waste,
radioactive materials, explosives, carcinogens and petroleum products, or any
other waste, material, substance, pollutant or contaminant which would subject
the owner or mortgagee or any holder to any damages, penalties or liabilities
under any applicable Environmental Regulation.

 

4



--------------------------------------------------------------------------------

“IKE Zone Act” has the meaning set forth in the Recitals hereto.

“Indemnified Party” has the meaning set forth in Section 10.3 hereof.

“Indenture” means the Trust Indenture, dated as of November 1, 2010, between the
Authority and the Trustee providing for the issuance of the Bonds, as it may be
amended or supplemented from time to time by supplemental indentures in
accordance with the provisions thereof.

“Interest Payment Date” or “interest payment date”, when used with respect to
the Bonds, means each May 1 and November 1, commencing May 1, 2011.

“Interest Payments” has the meaning set forth in Section 4.2(a) hereof.

“Investment Grade” means a rating of (i) Baa3 or better by Moody’s or BBB- or
better by S&P (or, if either such entity ceases to rate the unsecured senior
debt securities of the Borrower for reasons outside of the control of the
Borrower, the equivalent investment grade credit rating from any other
“nationally recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower as a
replacement agency) and (ii) the equivalent investment grade credit rating from
another “nationally recognized statistical rating organization” within the
meaning of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act (including, for the
avoidance of doubt, S&P if the agency referred to in clause (i) is Moody’s, or
vice versa).

“Loan” means the aggregate amount of the moneys loaned to the Borrower pursuant
to this Agreement.

“Losses” has the meaning set forth in Section 6.3(b) hereof.

“Maturity Date” means the stated maturity or such earlier date as the Bonds
shall be redeemed.

“Moody’s” means Moody’s Investor Service, Inc.

“Net Proceeds” means amounts received upon the issuance and sale of the Bonds,
together with any investment earnings thereon, prior to the expenditure thereof
pursuant to Article III of this Agreement.

“Note” has the meaning set forth in Section 4.6(a) hereof.

“Notes Trustee” has the meaning set forth in Section 4.6(a) hereof.

“Outstanding” or “Outstanding Bonds”, when used with reference to Bonds, means
all Bonds which have been authenticated and issued under the Indenture by the
Trustee, except:

(a) Bonds canceled by the Trustee pursuant to the Indenture;

 

5



--------------------------------------------------------------------------------

(b) Bonds for the payment of which moneys or Defeasance Obligations shall be
held in trust for their payment by the Trustee as provided in the defeasance
provisions of the Indenture;

(c) Bonds which have been duly called for redemption and for which the
redemption price thereof is held in trust by the Trustee as provided in the
Indenture;

(d) Bonds in exchange for which other Bonds shall have been authenticated and
delivered by the Trustee as provided in the Indenture; and

(e) for all purposes regarding consents and approvals or directions of
Bondholders under this Agreement or the Indenture, Bonds held by or for the
Authority, the Borrower or any person controlling, controlled by or under common
control with either of them; provided, however, that only Bonds that a Trust
Officer of the Trustee knows are so owned shall be disregarded.

“Payments” means the amounts to be paid by the Borrower as provided in Article
IV of this Agreement for the purpose of repaying the loan made by the Authority
under this Agreement from the proceeds of the Bonds.

“Person”, “person” or words importing persons mean and include firms,
associations, partnerships (including without limitation, general and limited
partnerships), joint ventures, estates, trusts, corporations, limited liability
companies, public or governmental bodies or other legal entities and natural
persons.

“Principal Payment” has the meaning set forth in Section 4.2(a) hereof.

“Project Documents” means collectively this Agreement, and any asset purchase
agreements (and amendments thereto), construction contracts (and amendments
thereto), other contract documents and agreements (and amendments thereto), and
surety bonds and instruments pertaining to any component of the Projects.

“Projects” has the meaning set forth in the Recitals hereto.

“Qualified Project Costs” means the Costs of the Projects that were paid or
incurred (i) after September 13, 2008, and up to and including December 31,
2009; and (ii) sixty (60) days prior to November 13, 2008, and thereafter, and
that are incurred for those components of the Projects that constitute
“nonresidential real property, including fixed improvements associated with such
property” located in the Hurricane Ike Disaster Area within the meaning of the
IKE Zone Act and facilities functionally related and subordinate thereto within
the meaning of section 1.103-8(a)(3) of the Treasury Regulations, and which for
Federal income tax purposes are chargeable to the capital account(s) of such
items for property included in the Projects or would be so chargeable either
with a proper election or but for a proper election to deduct such Costs of the
Projects.

“Requisition” means written requisitions from the Construction Fund in the form
attached as Exhibit B to the Indenture.

 

6



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Senior Notes Indenture” means that certain Indenture among the Borrower, the
Potential Subsidiary Guarantors (as defined therein) and The Bank of New York
Mellon Trust Company, N.A. (as successor to JPMorgan Chase Bank, National
Association), as trustee, dated as of January 1, 2006, as supplemented by the
Fifth Supplemental Indenture, by and among the Borrower, the Subsidiary
Guarantors (as defined therein) and The Bank of New York Mellon Trust Company,
N.A., as trustee, dated as of December 2, 2010.

“State” has the meaning set forth in the Recitals hereto.

“Tax Certificate” means, collectively, the Tax Certificate of the Borrower dated
the Issue Date, and the No-Arbitrage Certificate of the Authority dated the
Issue Date.

“Trustee” means the state banking corporation or national banking association
with corporate trust powers qualified to act as Trustee under the Indenture
which may be designated (originally or as a successor) as Trustee for the owners
of the Bonds issued and secured under the terms of the Indenture, initially
Wells Fargo Bank, National Association. “Corporate Trust Office” of the Trustee
means its designated corporate trust office, initially 201 Main Street, Suite
301, Fort Worth, Texas 76102, and thereafter the office designated as such in
writing to the Bondholders, the Borrower and the Authority.

“Trustee Indemnitees” has the meaning set forth in Section 6.3(b) hereof.

SECTION 1.2 Rules of Construction.

(a) Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders.

(b) The terms defined herein have the meanings assigned to them and include the
plural as well as the singular.

(c) Provisions calling for the redemption of Bonds or the calling of Bonds for
redemption do not mean or include the payment of Bonds at their stated maturity
or maturities.

(d) All references in this Agreement to designated “Articles”, “Sections” and
other subdivisions are to the designated Articles, Sections and other
subdivisions of this Agreement. The words “herein”, “hereof, “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.

(e) References to agreements and other instruments include subsequent amendments
thereto and restatements thereof.

(f) “Including” means “including without limitation.”

 

7



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS

SECTION 2.1 Representations of the Authority.

The Authority represents and warrants as follows:

(a) The Authority is a political subdivision of the State existing under the
Constitution and laws of the State;

(b) The Authority has complied and continues to comply and will comply in all
respects with all applicable provisions of the laws of the State relating to its
organization and existence;

(c) The Authority has duly accomplished all conditions and has taken all steps
necessary to be accomplished or taken by it prior to issuance and delivery of
the Bonds and the execution and delivery of this Agreement and the Indenture;

(d) The Authority is not in violation of or conflict with any provisions of the
laws of the State which would impair its ability to undertake the transactions
contemplated by this Agreement and the Indenture or carry out its obligations
under this Agreement and the Indenture;

(e) The Authority is empowered to enter into the transactions contemplated by
this Agreement and the Indenture, and the execution and performance of this
Agreement by the Authority will not violate or conflict with any document or
instrument by which the Authority or its properties are bound;

(f) The Authority has duly authorized the execution, delivery and performance of
this Agreement and the Indenture and such authorization has not been repealed or
modified; and

(g) The Authority will do all things in its power in order to maintain its
existence or assure the assumption of its obligations under this Agreement and
the Indenture by any successor public body.

SECTION 2.2 Representations of the Borrower.

The Borrower makes the following representations and warranties:

(a) The Borrower is a corporation duly organized and validly existing under the
laws of the State of Delaware;

(b) The Borrower has full power and authority to execute and deliver this
Agreement and to enter into and carry out the transactions contemplated on its
part herein and therein. Such execution, delivery and performance are not in
contravention of applicable local, state or federal law or the Borrower’s
certificate of incorporation, or any

 

8



--------------------------------------------------------------------------------

indenture, agreement or undertaking which is material to the Borrower, to which
the Borrower is a party or by which it is bound (provided that the foregoing
does not apply to any action required under state securities or Blue Sky laws in
connection with the original sale by the Authority and purchase and distribution
of the Bonds). This Agreement has, by proper action, been duly authorized,
executed and delivered by the Borrower and all steps necessary have been taken
by the Borrower to constitute this Agreement valid and binding obligations of
the Borrower, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and by general principles of equity (regardless of whether
enforcement thereof is sought in a proceeding at law or in equity);

(c) Each component of the Projects constitutes “nonresidential real property”
within the meaning of the IKE Zone Act, including fixed improvements associated
with such property, and is or, when acquired, will be located within the
geographical limits of the State of Louisiana and within the area comprising the
“Hurricane Ike Disaster Area” pursuant to the IKE Zone Act;

(d) The Projects constitute an “Authorized Project” under La. R.S. 33:4548.3.B,
and the Borrower presently intends to operate the Projects as an “Authorized
Project” under La. R.S. 33:4548.3.B for so long as the Bonds remain Outstanding;

(e) The Borrower presently does not intend to sell or dispose of the Projects or
any portion thereof;

(f) No Costs of the Projects to be paid or incurred by or on behalf of the
Borrower out of the Construction Fund were paid or incurred prior to
September 14, 2008;

(g) The Projects are substantially the same in all material respects to that
described in the notice of public hearing published on September 24, 2010;

(h) The Projects will be acquired, constructed and installed and will be
operated by the Borrower in such manner as to conform with all applicable
zoning, planning, building, environmental and other regulations of the
governmental authorities having jurisdiction over the Projects;

(i) The Borrower will cause all of the proceeds of the Bonds to be applied
solely to the payment of (y) Costs of the Projects and (z) the costs of issuance
of the Bonds;

(j) The Borrower has taken no action, and has not omitted to take any action,
which action or omission to take action would in any way affect or impair the
excludability of interest on the Bonds from gross income of the Bondholders
thereof for Federal income tax purposes;

(k) All of the representations and warranties of the Borrower contained in the
Tax Certificate are hereby reaffirmed and incorporated herein by reference;

 

9



--------------------------------------------------------------------------------

(l) The Borrower presently in good faith estimates the Costs of the Projects to
equal or exceed the original principal amount of the Bonds; and

(m) All certificates, approvals, permits and authorizations of applicable local
governmental agencies, the State and the federal government with respect to the
construction of the Projects have been obtained, or if not yet obtained, are
expected to be obtained in due course.

ARTICLE III

TERM, NATURE AND BENEFITS OF AGREEMENT;

PERFORMANCE OF THE PROJECTS

SECTION 3.1 Term.

The term of this Agreement shall commence on the Closing Date for the Bonds, and
shall terminate (unless discharged upon prepayment of all sums due hereunder by
the Borrower prior thereto as hereinafter provided) on the date on which the
Bonds and all other sums due hereunder shall have been paid or provision for
their payment shall have been made in accordance herewith. Notwithstanding the
foregoing, the indemnification provisions of this Agreement shall survive the
termination thereof and the defeasance of the Bonds under the Indenture.

SECTION 3.2 Agreement to Undertake and Complete the Projects.

Subject to Section 6.1, the Borrower covenants and agrees to undertake and
complete the Projects. Upon written request of the Authority or the Trustee, the
Borrower agrees to make available to the Authority and the Trustee (for review
and copying) all the then current plans and specifications for the Projects.

Subject to Section 6.1, the Borrower agrees to cause the Projects to be
completed as soon as may be practicable and to cause all proceeds of the Bonds,
including investment earnings, to be expended no later than three years from the
Issue Date. For Costs of the Projects incurred prior to receipt by the Authority
of the proceeds of the Bonds, the Borrower agrees to advance all funds necessary
for such purpose. Such advances may be reimbursed from the Construction Fund to
the extent permitted by Section 3.6.

SECTION 3.3 Nature and Benefits.

This Agreement has been executed and delivered in part to induce concurrently
herewith the purchase by others of the Bonds, and, accordingly, all covenants
and agreements on the part of the Borrower and the Authority, as set forth
therein and herein, are hereby declared to be for the benefit of the Trustee for
the owners from time to time of the Bonds. The Borrower consents and agrees to
the assignment by the Authority to the Trustee under the Indenture of all of the
Authority’s right, title and interest (except for certain rights relating to
receipt of notices, exculpation, indemnification and payment of expenses) in, to
and under this Agreement and agrees that the provisions hereof may be enforced
by the Trustee under the provisions of the Indenture. The Borrower agrees to do
all things within its power in order to comply with, and to enable the Authority
to comply with, all requirements and to fulfill, and to enable the Authority to
fulfill, all covenants of the Indenture and the Bonds.

 

10



--------------------------------------------------------------------------------

This Agreement is a debt obligation of the Borrower not subject to cancellation
due to inability to appropriate funds to make Payments and shall remain in full
force and effect until the Bonds and the interest thereon and all amounts due
and owing hereunder and under the Indenture have been fully paid or otherwise
provided for or discharged.

SECTION 3.4 Performance of the Projects.

The Projects shall consist of the components of the Projects set forth on
Annex A to this Agreement; provided, however, that additional components of the
Projects may be added or the components of the Projects may be revised in
accordance with Article VIII hereof. In the event that Annex A hereto is to be
amended or supplemented in accordance with Article VIII hereof, the Authority
will enter into, and will instruct the Trustee to consent to, an amendment of or
supplement to Annex A hereto upon receipt of:

(i) a certificate of an Authorized Borrower Representative describing in detail
the proposed changes;

(ii) a copy of the proposed form of amendment or supplement to Annex A hereto
and such other documents, certificates and showings as may be required by Bond
Counsel rendering the opinion in clause (iii) of this paragraph; and

(iii) an opinion of Bond Counsel to the effect that such amendment complies with
the requirements of this Section 3.4 and Article VIII hereof, is in proper form
for execution and delivery by the Authority and is authorized or permitted by
this Agreement and will not affect the exclusion of the interest on the Bonds
from the gross income of the owners thereof for Federal income tax purposes.

The Borrower, to the extent that it uses funds held in the funds and accounts
created under the Indenture to fund such components, shall perform the
components of the Projects with reasonable dispatch in accordance with the
relevant Project Documents and shall take reasonable action necessary to enforce
the provisions of such Project Documents.

SECTION 3.5 Revision of Project Documents.

The Borrower may revise the Project Documents and the description of the
Projects from time to time without the consent of the Authority, the Trustee or
the Bondholders; but only upon receipt of an opinion of Bond Counsel that such
revision shall not impair the exclusion from gross income of interest on the
Bonds for Federal income tax purposes.

 

11



--------------------------------------------------------------------------------

SECTION 3.6 Disbursements from Construction Fund.

The moneys on deposit in the Construction Fund shall be paid by the Trustee to
the Borrower in reimbursement of Qualified Project Costs paid by it on and after
September 13, 2008, and to and including December 31, 2009, and sixty (60) days
prior to November 13, 2008, and to make payments by the Trustee to persons
designated by the Borrower in respect of portions of the Costs of the Projects
that are Qualified Project Costs and which are specifically set forth in
Requisitions presented to the Trustee by the Borrower signed by an Authorized
Borrower Representative, in accordance with Article IV of the Indenture and this
Article III, and pending such application such money shall be invested and
reinvested in accordance with Article IV of the Indenture. The form of
requisition for Requisitions from the Construction Fund is attached to the
Indenture as Exhibit B. The payments from the Construction Fund will result in
95% of the total of such disbursements having been used to pay for Qualified
Project Costs within the meaning of Section 1400N(a)(4) of the Code.

SECTION 3.7 Completion of Payment of Costs of the Projects.

At such time as the Borrower has notice that the funds on deposit in the
Construction Fund, together with the investment earnings thereon, are
insufficient to pay for all of the components of the Projects, the Borrower
(i) shall deliver to the Trustee and the Authority written estimates by an
Authorized Borrower Representative of the additional funds required to pay the
costs of completing such remaining components of the Projects, or (ii) shall
advise the Trustee and the Authority that it will not complete such components
of the Projects, but only in the event the failure to complete such components
of the Projects will not materially adversely impact the operations of the
Borrower at the applicable Facilities.

SECTION 3.8 Additional Costs of the Projects.

If after exhaustion of the money in the Construction Fund the Borrower should
pay any portion of the Costs of the Projects, it shall not be entitled to any
reimbursement therefor from the Authority or from the Trustee, and shall not be
entitled to any abatement, diminution or postponement of payments required to be
made by it under this Agreement.

SECTION 3.9 Establishment of Completion Date.

The date upon which the money in the Construction Fund has been substantially
exhausted, or the date upon which the Projects are substantially complete, shall
be evidenced to the Authority and the Trustee by a certificate signed by an
Authorized Borrower Representative. Subject to Section 3.7, the certificate
shall set forth the total Costs of the Projects and state that, except for
amounts not then due and payable, or the liability for the payment of which is
being contested or disputed in good faith by the Borrower, (a) the acquisition,
construction and equipping of the components of the Projects have been completed
and the Costs of the Projects have been paid, and (b) all other facilities
necessary in connection with the Projects have been acquired, constructed and
installed and all costs and expenses incurred in connection therewith have been
paid. Notwithstanding the foregoing, such certificate shall state that it is
given without prejudice to any rights against third parties that exist at the
date of such certificate or which may subsequently come into being.

Moneys (including investment proceeds) remaining in the Construction Fund on the
date of the certificate described in the immediately preceding paragraph may be
used, at the direction of an Authorized Borrower Representative, to the extent
indicated, for the payment, in

 

12



--------------------------------------------------------------------------------

accordance with the provisions of this Agreement, of any Costs of the Projects
not then paid as specified in the above-mentioned certificate. Any moneys
(including investment proceeds) remaining in the Construction Fund on the date
of the aforesaid certificate and not so set aside for the payment of such Costs
of the Projects shall be transferred into the Bond Fund as provided in the
Indenture.

SECTION 3.10 No Warranty of Condition or Suitability.

The Borrower acknowledges its full familiarity with the Projects and that the
Authority has no responsibility for the construction or completion of the
Projects. The Authority makes no representation or warranty, either express or
implied, and offers no assurance that the proceeds of the Bonds will be
sufficient to pay in full the Costs of the Projects in accordance with the
Project Documents.

ARTICLE IV

AGREEMENT TO ISSUE BONDS; DISBURSEMENT OF BOND PROCEEDS;

PAYMENTS; CREDITS; OBLIGATIONS UNCONDITIONAL;

PREPAYMENT; REDEMPTION; CORRESPONDING NOTE

SECTION 4.1 Agreement to Issue Bonds.

To provide funds for paying the Costs of the Projects, the Authority agrees, as
soon as practicable after the execution of this Agreement, that it will issue,
sell and deliver the Bonds in the aggregate principal amount of $65,000,000 and
will deposit the proceeds thereof as provided by Section 4.1 of the Indenture
with the Trustee for disbursement in accordance with the provisions of the
Indenture.

SECTION 4.2 Amounts Payable.

Upon the terms and conditions of this Agreement, the Authority shall loan to the
Borrower the proceeds of the sale of the Bonds. The proceeds of the Loan shall
be deposited with the Trustee and applied in accordance with the Indenture.

The Borrower, for and in consideration of the issuance of the Bonds under the
Indenture by the Authority and the application of the proceeds thereof by the
Authority as provided in the Indenture for the benefit of the Borrower, hereby
promises to repay the Loan in accordance with the terms hereof, by making the
following payments (collectively, the “Payments”) to or for the account of the
Authority:

(a) Regular Payments:

(i) “Interest Payments” being an amount sufficient for the payment in full of
the total interest due and payable to the date of payment thereof on the Bonds
from time to time issued under the Indenture and then Outstanding. The Interest
Payments with respect to the Bonds shall be payable directly to the Trustee for
the account of the Authority on the Interest Payment Dates.

 

13



--------------------------------------------------------------------------------

(ii) “Principal Payment” being an amount sufficient for the payment in full of
all Bonds from time to time issued under the Indenture and then Outstanding. The
Principal Payment with respect to the Bonds shall be payable directly to the
Trustee for the account of the Authority on the Maturity Date.

(iii) Each installment of the Payments and premium, if any, payable by the
Borrower hereunder shall be in an amount which, without regard to the payments
required under Article IV of the Indenture, shall be designed to provide for the
timely payment in full of the principal of, premium, if any, and interest on the
Bonds.

(iv) Notwithstanding anything to the contrary contained herein, the Borrower
promises that it will pay the Payments in accordance with the terms hereof at
such times and in such amounts so as to assure that no default in the payment of
the principal of, premium, if any, or interest on the Bonds shall at any time
occur. The Borrower does hereby obligate itself and its successors to budget and
appropriate annually a sum of money sufficient to make the Payments required by
this Agreement, including any principal and/or interest on the Bonds theretofore
matured and unpaid and to collect revenues sufficient to make such Payments.

(v) Whenever the Borrower shall fail to pay the full amount of any installment
of Payments payable under Section 4.2(a) by the date on which such installment
is due, the Trustee shall give immediate telephonic notice thereof, promptly
confirmed in writing, to an Authorized Borrower Representative.

(b) Special Payments:

(i) “Change of Control Payment” being the an amount sufficient for the payment
in full in satisfaction of a Change of Control Offer (as defined in the
Indenture). The Change of Control Payment with respect to the Bonds shall be
payable directly to the Trustee for the account of the Borrower Designee (as
defined in the Indenture) on the Change of Control Payment Date (as defined in
the Indenture).

(ii) “Asset Sale Payment” being an amount sufficient for the payment in full in
satisfaction of an Asset Sale Offer (as defined in the Senior Notes Indenture).
The Asset Sale Payment with respect to the Bonds shall be payable directly to
the Trustee for the account of the Borrower on the completion of the Asset Sale
Offer.

(c) Default or Delay Payments consisting of the amounts, fees and expenses which
the Authority may incur or be or become legally obligated to pay under the terms
of the Bonds or the Indenture by reason of any default hereunder or thereunder
or any default or delay in Payment of the sums due hereunder or thereunder,
provided that such default or delay shall have resulted in the Borrower’s
default or breach of covenant under this Agreement; the amount expended by the
Authority or the Trustee or indebtedness

 

14



--------------------------------------------------------------------------------

incurred by the Authority or the Trustee for the purpose of curing the
Borrower’s defaults hereunder or in connection with any defaults under the Bonds
or the Indenture (provided that such default shall have resulted in the
Borrower’s default or breach of covenant under this Agreement) and all costs,
expenses and charges, including reasonable attorneys’ fees, incurred by the
Authority or the Trustee in collecting the Payments or in enforcing any covenant
or agreement of the Borrower contained in this Agreement or incurred in pursuing
any remedy hereunder or under the Indenture.

(d) Costs of Issuance and Trustee Expense Payments consisting of costs of
issuance of the Bonds and the Administrative Expenses, including the Authority’s
fees, the Trustee’s initial acceptance fee, and the fees and expenses of counsel
to the Trustee in connection with the issuance of the Bonds, to be paid directly
to the Authority, the Trustee or counsel to the Trustee upon demand, and,
commencing on the Closing Date and continuing until the principal of and
interest on all Outstanding Bonds shall have been fully paid, all expenses owed
under the Indenture or this Agreement, including (i) the annual fee, if any, of
the Trustee for the reasonable ordinary services of the Trustee rendered and
ordinary expenses incurred under the Indenture during the twelve month period
preceding that date, (ii) the reasonable fees, charges and expenses of the
Authority or the Trustee, and all costs relating to the exchanging of Bonds as
provided in the Indenture, as and when the same become due, and (iii) the
reasonable fees, charges and expenses of the Authority or the Trustee for
necessary extraordinary services rendered by it and extraordinary expenses
incurred by it under the Indenture, including reasonable attorneys’ fees, as and
when the same become due, provided that the Borrower may, without creating a
default hereunder, contest in good faith the necessity for any such
extraordinary services and extraordinary expenses and the reasonableness of any
such fees, charges or expenses, and in the event of such contest may only
withhold payment of the contested fees, charges or expenses.

SECTION 4.3 Credits Against Payments.

A credit against and reduction of the Payments shall be derived only from the
following sources:

(a) Any capitalization of interest from the proceeds of the Bonds;

(b) Surplus moneys (including investment earnings) contained in the funds and
accounts held by the Trustee under the Indenture;

(c) Advance payments or prepayments of Payments; and

(d) Reductions in principal and interest requirements of Bonds due to the
purchase or redemption of Bonds as provided in the Indenture.

SECTION 4.4 Obligation to Make Payments.

As authorized by the Act, the obligation of the Borrower to repay the Loan by
making the Payments in accordance with the terms hereof, shall be absolute and
unconditional and shall not be subject to, nor shall the Borrower be entitled to
assert, any rights of non-appropriation,

 

15



--------------------------------------------------------------------------------

abatement, deduction, reduction, deferment, recoupment, setoff, offset or
counterclaim by the Borrower or any other person, nor shall the same be abated,
abrogated, waived, diminished, postponed, delayed or otherwise modified under or
by reason of any circumstance or occurrence that may arise or take place,
irrespective of what statutory rights the Borrower may have to the contrary,
including but without limiting the generality of the foregoing:

(a) Any damage to or destruction of part or all of the Projects;

(b) The taking or damaging of part or all of the Projects or any temporary or
partial use thereof by any public authority or agency in the exercise of the
power of eminent domain, sequestration or otherwise;

(c) Any assignment, novation, merger, consolidation, transfer of assets, leasing
or other similar transaction of, by or affecting the Borrower, except as
otherwise provided in this Agreement;

(d) Any change in the tax or other laws of the United States, the State or any
governmental authority;

(e) Any failure of title or any lawful or unlawful prohibition of the Borrower’s
use of the Projects or any portion thereof or the interference with such use by
any Person or any commercial frustration of purpose or loss or revocation of any
permits, licenses or other authorizations required for the operation of the
Projects; and

(f) Any failure of the Authority or the Trustee to perform and observe any
agreement or covenant, express or implied, or any duty, liability or obligation
arising out of or in connection with this Agreement, the invalidity,
enforceability or disaffirmance of any of this Agreement, the Indenture or the
Bonds or for any other cause similar or dissimilar to the foregoing.

Furthermore, the Borrower covenants and agrees that it will remain obligated
under this Agreement in accordance with its terms, and that it will not take or
participate or acquiesce in any action to terminate, rescind or avoid this
Agreement.

SECTION 4.5 Prepayment and Redemption.

The Borrower shall have the option to prepay its obligations hereunder at the
times and in the amounts as necessary to exercise its option to cause the Bonds
to be redeemed as set forth in the Indenture and in the Bonds. The Borrower
hereby agrees that it shall prepay its obligations hereunder at the times and in
the amounts as necessary to accomplish the extraordinary mandatory redemption of
the Bonds as set forth in the Indenture and in the Bonds. The Authority, at the
request of the Borrower, shall forthwith take all steps (other than the payment
of the money required for such redemption) necessary under the applicable
redemption provisions of the Indenture to effect redemption of all or part of
the Outstanding Bonds, as may be specified by the Borrower, on the date
established for such redemption.

Payments owed hereunder due to the early redemption of the Bonds shall be paid
to the Trustee on or prior to the date set for redemption thereof.

 

16



--------------------------------------------------------------------------------

SECTION 4.6 Issuance, Delivery and Surrender of the Note.

(a) In order to secure, on behalf of the Authority, the obligation of the
Borrower to make the Payments, concurrently with the issuance and delivery by
the Authority of the Bonds, the Borrower shall issue and deliver to the Trustee
a note (the “Note”) under the Senior Notes Indenture (i) maturing on the same
date and in the same principal amount as the Bonds, (ii) bearing interest at an
interest rate at all times equal to the interest rate borne by the Bonds,
payable on the dates on which interest is payable on the Bonds, (iii) containing
correlative redemption provisions (a) to the provisions of Section 3.4 of the
Indenture and reflected in the Form of Bond set forth in Exhibit A thereto and
(b) providing that upon receipt by the trustee under the Senior Notes Indenture
(the “Notes Trustee”) of a written demand from the Trustee stating that the
principal amount of all Bonds then Outstanding under the Indenture has been
declared immediately due and payable, the Borrower, subject to the terms and
provisions of the Note, will redeem the Note not more than 180 days after
receipt by the Notes Trustee of such written demand, and (iv) subject to the
provisions of subsection (b) of this Section 4.6, requiring payments of the
principal thereof and the premium, if any, and interest thereon to be made to
the Trustee.

(b) The obligation of the Borrower to make any payment of the principal of,
premium, if any, or interest on the Note, whether at maturity, upon redemption
(including any redemption due to the occurrence of a Determination of
Taxability, as such term is defined in the Indenture) or otherwise, shall be
fully or partially, as the case may be, deemed to have been paid or otherwise
satisfied and discharged to the extent that at the time any such payment shall
be due, the then due principal or purchase price of, premium, if any, or
interest on the Bonds which corresponds to such amounts under the Note shall
have been fully or partially paid, deemed to have been paid or otherwise
satisfied and discharged. In addition, such obligation to make any payment of
the principal of, premium, if any, or interest on the Note at any time shall be
deemed to have been satisfied and discharged to the extent that the amount of
the Borrower’s obligation to make any payment of the principal of, premium, if
any, or interest on the Note exceeds the obligation of the Borrower at that time
to make any Payment.

(c) The Authority shall not attempt to sell, assign or transfer the Note, except
to the extent of the assignment and pledge thereof to the Trustee under the
Indenture. In view of such pledge and assignment, (i) the Note shall be issued
and delivered to, registered in the name of and held by the Trustee for the
benefit of the Bondholders and in no respect shall the Note be deemed to be
owned or held by or for the account, benefit or interest of the Borrower;
(ii) the Senior Notes Indenture shall provide that the Trustee shall not sell,
assign or transfer the Note except to a successor trustee under the Indenture,
and shall surrender the Note to the Notes Trustee in accordance with the
provisions of subsection (d) of this Section 4.6; and (iii) the Borrower may
take such actions as it shall deem to be desirable to effect compliance with
such restrictions on transfer, including the placing of an appropriate legend on
the Note and the issuance of stop-transfer instructions to the Notes Trustee or
any other transfer agent under the Senior Notes Indenture.

 

17



--------------------------------------------------------------------------------

(d) At the time any Bonds cease to be Outstanding (other than by reason of the
payment or redemption of the Note), the Authority shall cause the Trustee to
surrender to the Notes Trustee a corresponding principal amount of the Note,
bearing interest at a rate equal to the interest rate borne by such Bonds, and
maturing on the same date as such Bonds.

(e) The Trustee, as holder of the Note, shall have and exercise the remedies
provided under the Senior Notes Indenture for holders of notes issued
thereunder. To the extent that moneys recovered under the Senior Notes Indenture
are insufficient to pay in full the Payments, the Borrower shall remain liable
for any such deficiency under the terms of Section 4.4.

ARTICLE V

NON-ARBITRAGE

SECTION 5.1 Covenants as to Arbitrage.

The Borrower hereby agrees to prepare or to have prepared and provided,
instructions to the Trustee as to the investment and reinvestment of moneys held
as part of any fund or account relating to the Bonds. Any such moneys so held as
part of any fund or account shall be invested or reinvested by the Trustee in
Permitted Investments as specified in Section 4.3 of the Indenture. The Borrower
hereby covenants that it will comply with the terms of the Tax Certificate and
that it will make such use of the proceeds of the Bonds and all other funds held
by the Trustee under the Indenture, regulate the investment of such proceeds and
other funds and take such other and further action as may be required so that
the Bonds will not constitute arbitrage bonds under Section 148 of the Code and
the regulations promulgated thereunder. The Borrower agrees that it will comply
with the terms of any letter of instructions provided to it by nationally
recognized bond counsel relating to compliance with the provisions of
Section 148 of the Code.

If the Borrower determines that it is necessary to restrict or limit the yield
on the investment of any money paid to or held by the Trustee hereunder or under
the Indenture in order to avoid classification of the Bonds as arbitrage bonds
within the meaning of the Code, the Borrower may issue to the Trustee an
instrument to such effect (along with appropriate written instructions)
instructing the Trustee which investments to invest in so as to restrict or
limit the yield of such moneys.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN COVENANTS

SECTION 6.1 Covenants Regarding the Projects.

(a) The Borrower expressly covenants and agrees:

(i) That the Authority and its duly authorized agents shall have the right at
any reasonable time upon not less than three day’s prior written notice to
inspect the Projects in a manner which will not interfere unreasonably with the
Borrower’s use thereof;

(ii) That it shall maintain or cause to be maintained the Projects in good
operating order and condition, reasonable and ordinary wear and tear alone
excepted, and make all necessary repairs thereto, interior and exterior,
structural and non-structural, ordinary and extraordinary, foreseen and
unforeseen, and otherwise to make all replacements, alterations, improvements
and modifications to the Projects necessary to ensure that the same at all times
shall be suitable for the efficient operation thereof for the purpose intended;

(iii) That it shall have full and sole responsibility for the condition, repair,
replacement, maintenance and management of the Projects; provided, however, no
such condition, repair, replacement, maintenance or management shall be made to
any inadequate, obsolete, worn-out, unsuitable, undesirable or unnecessary
portions of the Projects; and

(iv) That, subject to its obligations and rights to maintain, repair or remove
portions of the Projects as provided by this Section 6.1, it will use
commercially reasonable efforts to continue operation of the Projects so long as
and to the extent that operation thereof is, in the judgment of the Borrower, in
the Borrower’s best interest.

(b) The Authority and Borrower expressly covenant and agree that the Borrower
shall have the right from time to time to substitute personal property or
fixtures for any portions of the Projects. Any such substituted property or
fixtures shall, when so substituted, become a part of the Projects. The Borrower
shall also have the right to remove any portions of the Projects, without
substitution therefor.

(c) If, during the term of this Agreement, the Projects or any substantial
portion thereof is destroyed or damaged in whole or in part by fire or other
casualty, or title to, or the temporary use of, the Projects or any portion
thereof shall have been taken by the exercise of the power of eminent domain,
the Borrower shall (unless it shall have exercised its option to prepay the
Bonds pursuant to the Indenture) promptly repair, rebuild or restore the portion
of the Projects so damaged, destroyed or taken with such changes, alterations
and modifications (including the substitution and addition of other property) as
may be necessary or desirable for the administration and operation of the
Projects and as shall not impair the character or significance of the Projects
as furthering the purposes of the Act.

 

19



--------------------------------------------------------------------------------

Nothing in this Section 6.1 shall prevent or restrict the Borrower, in its sole
discretion, at any time, from discontinuing or suspending either permanently or
temporarily its use of any facility of the Borrower served by the Projects and
in the event such discontinuance or suspension shall render unnecessary the
continued operation of the Projects, the Authority and the Borrower agree that
the Borrower shall have the right to discontinue the operation of the Projects
during the period of any such discontinuance or suspension.

SECTION 6.2 Environmental Covenants.

(a) The Borrower shall not engage in any activities relating to the Projects
that will result in the material violation of any current or future
Environmental Regulations. The Borrower shall obtain from time to time all
permits required under any current or future environmental laws so that its
operation of the Projects will be in accordance with such laws, except where the
failure to so obtain would not result in a material adverse effect on the
Projects or the Borrower’s ability to meet its obligations hereunder.

(b) The Borrower shall indemnify the Trustee and the Authority and shall hold
the Trustee and the Authority harmless from, and shall reimburse the Trustee and
the Authority for, any and all claims, demands, judgments, penalties,
liabilities, costs or damages imposed upon and out-of-pocket expenses incurred,
including court costs and reasonable attorneys’ fees directly or indirectly
incurred by the Trustee or the Authority (prior to trial, at trial and on
appeal) in any action against or involving the Trustee or the Authority,
resulting from any breach of Section 6.2(a), or from the discovery of any
Hazardous Substance, in, upon, under or over, or emanating from, the Projects,
whether or not the Borrower is responsible therefor, it being the intent of the
Borrower that the Trustee and the Authority shall have no liability or
responsibility for damage or injury to human health, the environment or natural
resources caused by, for abatement and/or clean-up of, or with respect to,
Hazardous Substances by virtue of their interests, if any, in the Projects
created by the Indenture and this Agreement, or hereafter created, or as the
result of the Trustee or the Authority exercising any instrument, including but
not limited to becoming the owner thereof. The foregoing covenants shall be
deemed continuing covenants for the benefit of the Trustee and the Authority and
any successors and assigns thereof, including but not limited to any transferee
of the title of the Trustee and any subsequent owner of the Projects, and shall
survive the satisfaction and release of the Indenture and this Agreement, or
under any other instrument.

(c) In case any action or proceeding is brought against the Authority or the
Trustee in respect of which indemnity may be sought under this Section 6.2, the
party seeking indemnity promptly shall give notice of that action or proceeding
to the Borrower, and the Borrower, upon receipt of such notice, shall have the
obligation and the right to assume the defense of the action or proceeding;
provided, that failure of a party to give such notice shall not relieve the
Borrower from any of its obligations under this Section 6.2 unless such failure
prejudices the defense of the action or proceeding by the Borrower. The Borrower
agrees that in the case of any action or proceeding

 

20



--------------------------------------------------------------------------------

involving the Authority or the Trustee, any counsel employed by the Borrower
shall be reasonably acceptable to the Authority and Trustee. At its own expense,
an indemnified party may employ separate counsel and participate in the defense;
provided, however, where it is ethically inappropriate for one firm to represent
the interests of the Authority, the Trustee, and/or any other indemnified party
or parties, the Borrower shall pay such indemnified party’s reasonable legal
expenses in connection with its retention of separate counsel. The Borrower
shall not be liable for any settlement made without its written consent.

SECTION 6.3 Indemnification.

The Borrower further expressly covenants and agrees:

(a) That it shall indemnify and hold harmless the Authority and its directors,
officers, agents and employees (collectively, the “Authority Indemnitees”) from
and against any and all liabilities, claims, costs and reasonable out-of-pocket
expenses imposed upon or asserted against the Authority Indemnitees on account
of (i) any loss or damage to property or injury to or death of or loss by any
Person that may be occasioned by any cause whatsoever pertaining to the
maintenance, operation and use of the Projects; (ii) any breach or default on
the part of the Borrower in the performance of any covenant or agreement of the
Borrower under this Agreement or any related document, or arising from any act
or failure to act by the Borrower, or any of its agents, contractors, servants,
employees or licensees; (iii) the authorization, issuance and sale of the Bonds,
and the provision of any information furnished in connection therewith
concerning the Projects or the Borrower (including, without limitation, any
information furnished by the Borrower for inclusion in any certifications made
by the Authority or for inclusion in, or as a basis for preparation of, the
information statements filed by the Authority pursuant to the Code or otherwise
included in the Preliminary Official Statement or the Official Statement
relating to the Bonds (except for information regarding the Authority)); and
(iv) any claim or action or proceeding with respect to the matters set forth in
clauses (i), (ii) and (iii) above brought thereon. The Borrower shall not be
liable for any of the foregoing arising from the Authority Indemnitee’s gross
negligence or bad faith;

(b) That it shall indemnify and hold harmless the Trustee and its directors,
officers, agents and employees (collectively, the “Trustee Indemnitees”) from
and against any and all claims, liabilities, losses, damages, fines, penalties,
and expenses (including out-of-pocket and incidental expenses and reasonable
fees and expenses of in-house or outside counsel) (“Losses”) that may be imposed
on, incurred by, or asserted against, the Trustee Indemnitees or any of them for
following any instruction or other direction upon which the Trustee is
authorized to rely pursuant to the terms of this Agreement and the Indenture. In
addition to and not in limitation of the immediately preceding sentence, the
Borrower also covenants and agrees to indemnify and hold the Trustee Indemnitees
and each of them harmless from and against any and all Losses that may be
imposed on, incurred by, or asserted against the Trustee Indemnitees or any of
them in connection with or arising out of the Trustee’s performance and/or
exercise of its rights under this Agreement and the Indenture provided the
Trustee has not acted with negligence or engaged in willful misconduct. The
provisions of this Section 6.3(b) shall survive the termination of this
Agreement and the Indenture, the final payment for defeasance of the Bonds and
the resignation or removal of the Trustee for any reason; and

 

21



--------------------------------------------------------------------------------

(c) In case any action or proceeding brought against the Authority and the
Trustee in respect of which indemnity may be sought under this Section 6.3, the
party seeking indemnity promptly shall give notice of that action or proceeding
to the Borrower, and the Borrower, upon receipt of such notice, shall have the
obligation and the right to assume the defense of the action or proceeding;
provided, that failure of a party to give such notice shall not relieve the
Borrower from any of its obligations under this Section 6.3 unless such failure
prejudices the defense of the action or proceeding by the Borrower. The Borrower
agrees that in the case of any action or proceeding involving the Authority or
the Trustee, any counsel employed by the Borrower shall be reasonably acceptable
to the Authority and Trustee. At its own expense, an indemnified party may
employ separate counsel and participate in the defense; provided, however, where
it is ethically inappropriate for one firm to represent the interests of the
Authority and any other indemnified party or parties, the Borrower shall pay
such indemnified party’s reasonable legal expenses in connection with the its
retention of separate counsel. The Borrower shall not be liable for any
settlement made without its written consent.

SECTION 6.4 Compliance with Continuing Disclosure.

The Borrower has executed the Continuing Disclosure Agreement and has agreed to
comply timely with the requirements set forth therein. The Borrower shall cause
copies of any filings and/or disclosures that are required to be made pursuant
to the terms of the Continuing Disclosure Agreement to be delivered to the
Authority within five days of any such filing or disclosure.

SECTION 6.5 Covenants, Representations and Warranties Relating to Federal Income
Taxation.

The Borrower covenants that it shall make such use of the proceeds of the Bonds,
regulate investment of proceeds thereof and take such other and further actions
as may be required by the Code and applicable temporary, proposed and final
Regulations and procedures, necessary to assure that interest on the Bonds is
excludable from gross income for Federal income tax purposes. Without limiting
the generality of the foregoing covenant, the Borrower hereby covenants,
represents and warrants, as follows:

(a) The Borrower will not take, fail to take or permit the commission of any
action within its control necessary to be taken in order that interest on the
Bonds will continue to be excludable from gross income for Federal income tax
purposes;

(b) The Borrower will timely file a statement with the United States Internal
Revenue Service setting forth the information required pursuant to
Section 149(e) of the Code;

(c) The average term of the Bonds, calculated in proportion to the “issue price”
(as defined in Section 1273 of the Code) of the Bonds of each stated maturity of
such Bonds, will not exceed 120% of the average reasonably expected economic
life of

 

22



--------------------------------------------------------------------------------

the Projects financed with the proceeds of the Bonds or the investment earnings
thereon, weighted in proportion to the respective cost of each item comprising
the Projects financed with the proceeds of such Bonds. For purposes of the
preceding sentence, the reasonably expected economic life of property shall be
determined as of the later of (i) the date on which the Bonds are issued or
(ii) the date on which such property is placed in service (or expected to be
placed in service);

(d) The Borrower will not cause the Bonds to be treated as “federally
guaranteed” obligations within the meaning of Section 149(b) of the Code (as may
be modified in any applicable rules, rulings, policies, procedures, regulations
or other official statements promulgated or proposed by the Department of the
Treasury or the Internal Revenue Service with respect to “federally guaranteed”
obligations described in Section 149(b) of the Code);

(e) Based upon all facts and estimates now known or reasonably expected to be in
existence on the date the Bonds are delivered, the Borrower reasonably expects
that the proceeds of the Bonds will not be used in a manner that would cause the
Bonds or any portion thereof to be an “arbitrage bond” within the meaning of
Section 148 of the Code;

(f) As provided in Section 5.1 hereof, the Borrower will monitor or cause to
have monitored the yield on the investment of the proceeds of the Bonds and
moneys pledged to the repayment of the Bonds, other than amounts not subject to
yield restriction and will restrict the yield on such investments to the extent
required by the Code or the Regulations;

(g) The Borrower agrees to comply with all its covenants and agreements set
forth in the Tax Certificate executed in connection with the issuance and sale
of the Bonds, and to perform the covenants and duties imposed on it contained
therein;

(h) The Borrower agrees that it will cause not less than 95% of the Net Proceeds
of the Bonds to be expended to pay, or reimburse the Borrower for (if such prior
expenditures are eligible for reimbursement pursuant to U.S. Treasury Reg.
1.150-2 and the IKE Zone Act (including Internal Revenue Service Notice
2010-10)), Costs of the Projects which constitute Qualified Project Costs. The
Borrower further agrees that the amount of costs of issuance of the Bonds
financed by the Net Proceeds of the Bonds shall not exceed 2% of the principal
amount of the Bonds;

(i) The Borrower agrees that less than 25% of the Net Proceeds of the Bonds are
to be or will be used (directly or indirectly) for the acquisition of land (or
an interest therein), and no portion of the Net Proceeds of the Bonds is to be
used (directly or indirectly) for the acquisition of land (or an interest
therein) to be used for farming purposes;

(j) The Borrower agrees that no portion of the Net Proceeds of the Bonds is to
be or will be used for the acquisition of any property (or an interest therein)
unless (i) the first use of such property is pursuant to such acquisition, and
(ii) the rehabilitation expenditures with respect to any building and the
equipment therefor equal or exceed 50% of the costs of acquiring such building
financed with the proceeds of the Bonds (with respect to structures other than
buildings, this clause shall be applied by substituting 100% for 50%); and

 

23



--------------------------------------------------------------------------------

(k) The Borrower agrees that no portion of the Net Proceeds of the Bonds is to
be used to provide any airplane, skybox or other private luxury box, health club
facility, facility primarily used for gambling, or store the principal business
of which is the sale of alcoholic beverages for consumption off premises.

All officers, employees and agents of the Borrower are authorized and directed
to provide certifications of facts and estimates that are material to the
reasonable expectations of the Borrower as of the date the Bonds are delivered.
In complying with the foregoing covenants, the Borrower may rely from time to
time upon a written opinion issued by Bond Counsel to the effect that any action
by the Borrower or reliance upon any interpretation of the Code or Regulations
contained in such opinion will not cause interest on the Bonds to be includable
in gross income for Federal income tax purposes under existing law.

SECTION 6.6 Reliance.

The Authority may rely conclusively on the truth and accuracy of any document
furnished to it by the Trustee, the Borrower or any Bondholder as to a matter
required to be noticed by the Authority hereunder. The Authority shall not be
under any obligation to perform any recordkeeping or to provide any legal
service, it being understood that such services shall be performed or caused to
be performed by the Trustee or the Borrower.

SECTION 6.7 No Violations of Law.

In no event shall this Agreement be construed as depriving the Authority of any
right or privilege or requiring the Authority or any agent, employee,
representative or advisor of the Authority to take or omit to take, or to permit
or suffer the taking of, any action by itself or by anyone else, which
deprivation or requirement would violate or result in the Authority’s being in
violation of the Act or any other applicable state or federal law. At no time
and in no event will the Borrower permit, suffer or allow any of the proceeds of
this Agreement or the Bonds to be transferred to any Person in violation of, or
to be used in any manner that is prohibited by, the Act, the IKE Zone Act or any
other state or federal law.

SECTION 6.8 Immunity of Officers, Employees and Members of the Authority.

No recourse shall be had for the payment of the principal of, premium, if any,
or interest on any of the Bonds or for any claim based thereon or upon any
obligation, covenant or agreement contained in this Agreement against any past,
present or future officer, director, member, employee or agent of the Authority,
or of any successor public corporation, under any rule of law or equity, statute
or constitution, or by the enforcement of any assessment or penalty or
otherwise, and all such liability of any such officers, directors, members,
employees or agents as such is hereby expressly waived and released as a
condition of and consideration for the execution of this Agreement and the
issuance of such Bonds.

 

24



--------------------------------------------------------------------------------

ARTICLE VII

ASSIGNMENT

SECTION 7.1 Assignment of this Agreement.

The Borrower may, without the consent of the Authority or the Trustee, transfer
or assign this Agreement or transfer or assign all or a portion of the Projects
and any or all of its rights and delegate any or all of its duties hereunder,
but no such transfer, assignment or delegation shall relieve the Borrower from
its obligations hereunder.

Each transferee of the Borrower’s interest in this Agreement shall assume the
obligations of the Borrower hereunder to the extent of the interest transferred
or assigned, and the Borrower shall, on or prior to the effective date of any
such transfer or assignment, furnish or cause to be furnished to the Authority
and the Trustee a true and complete copy of each such transfer or assignment.

SECTION 7.2 Restrictions on Transfer of Authority’s Rights.

The Authority agrees that, except for the assignment of certain of its rights,
title and interest under this Agreement (including its rights to receive
payments to be made hereunder) to the Trustee pursuant to the Indenture, it will
not during the term of this Agreement sell, assign, transfer or convey its
interests in this Agreement except pursuant to the Indenture and as hereinafter
in Section 7.3 provided.

SECTION 7.3 Assignment by the Authority.

It is understood, agreed and acknowledged that the Authority will assign to the
Trustee pursuant to the Indenture certain of its rights, title and interests in
and to this Agreement (reserving its rights, however, pursuant to sections of
this Agreement providing that notices, reports and other statements be given to
the Authority and also reserving its rights to reimbursement and payment of
costs and expenses under Section 4.3 hereof and its individual and corporate
rights to exemption from liability under Sections 6.2, 6.3, 6.8 and 10.13
hereof, and the Borrower hereby assents to such assignment and pledge.

ARTICLE VIII

SUPPLEMENTS AND AMENDMENTS

SECTION 8.1 Amendment Without Consent.

The Authority and the Borrower, with the consent of the Trustee with respect to
Sections 8.1(f) and 8.1(g) hereof, but without the consent of the owners of any
of the Outstanding Bonds, may enter into supplements or amendments to this
Agreement for any of the purposes heretofore specifically authorized in this
Agreement or the Indenture, and in addition thereto for the following purposes:

(a) to cure any ambiguity or formal defect, inconsistency or provide omitted
language in this Agreement or to clarify matters or questions arising hereunder;

 

25



--------------------------------------------------------------------------------

(b) to add covenants and agreements for the purpose of further securing the
obligations of the Borrower hereunder;

(c) to confirm as further assurance any mortgage or pledge of additional
property, revenues, securities or funds;

(d) to secure or maintain ratings on the Bonds from Moody’s and/or S&P;

(e) to describe more fully or to amplify or correct the description of any
property financed under this Agreement or intended to be so or to amend or
supplement Annex A to this Agreement in accordance with and subject to the
conditions precedent set forth in Section 3.4 hereof;

(f) to conform the provisions of this Agreement in connection with the
provisions of any supplements or amendments to the Indenture entered into
pursuant to the provisions of Section 10.1 thereof;

(g) to provide any other modifications which are not prejudicial to the
interests of the Bondholders; or

(h) to conform the covenants and provisions of the Borrower contained herein to
any different financial statement presentation required by the Financial
Accounting Standard Board which is different than the presentation required as
of the date of issuance of the Bonds, so long as the effect of such conformed
covenants and provisions is substantially identical to the effect of the
covenants and provisions as in effect on the date of issuance of the Bonds;

provided, that with respect to any such supplement or amendment the Borrower
provides the Trustee with an opinion of Bond Counsel as set forth in Section 8.4
as well as an opinion of Bond Counsel to the effect that any such amendment,
change or modification to this Agreement will not materially adversely affect
the Bondholders.

SECTION 8.2 Amendment Upon Approval of a Majority of Bondholders.

The provisions of this Agreement may be amended in any particular manner with
the written consent of the owners of not less than a majority in aggregate
principal amount of the then Outstanding Bonds; provided, however, that no such
amendment may be adopted which decreases the percentage of owners of Bonds
required to approve any amendment, or which permits a change in the date of
payment of the principal of or interest on any Bonds or of any redemption price
thereof or the rate of interest thereon.

If at any time the Authority and the Borrower shall request the Trustee to
consent to a proposed amendment for any of the purposes of this Section 8.2, the
Trustee shall, upon being satisfactorily indemnified with respect to expenses,
cause notice of the proposed execution of such proposed amendment to be given in
the manner required by the Indenture to redeem Bonds.

 

26



--------------------------------------------------------------------------------

Such notice shall briefly set forth the nature of the proposed amendment and
shall state that copies thereof are on file at the principal Corporate Trust
Office of the Trustee for inspection by all Bondholders. If, within 90 days or
such longer period as shall be prescribed by the Authority following such
notice, the owners of not less than a majority in aggregate principal amount of
the Outstanding Bonds at the time of the execution of any such proposed
amendment shall have consented to and approved the proposed amendment as herein
provided, no owner of any Bond shall have any right to object to any of the
terms and provisions contained therein, or the operation thereof, or in any
manner to question the propriety of the execution thereof, or to enjoin or
restrain the Trustee, the Borrower or the Authority from executing or approving
the same or from taking any action pursuant to the provisions thereof. Upon the
execution of any such proposed amendment as in this Section permitted and
provided, this Agreement shall be and be deemed to be modified and amended in
accordance therewith.

SECTION 8.3 Filing.

Copies of any such supplement or amendment shall be filed with the Trustee and
delivered to the Authority and the Borrower before such supplement or amendment
may become effective.

SECTION 8.4 Reliance on Counsel.

The Authority and the Trustee shall be entitled to receive, and shall be fully
protected in relying upon the opinion of counsel satisfactory to the Trustee,
who may be counsel for the Authority, as conclusive evidence that any such
proposed supplement or amendment complies with the provisions of this Agreement
and the Indenture and that it is proper for the Authority and the Trustee under
the provisions of this Article to execute or approve such supplement or
amendment.

In connection with any amendment of this Agreement, there shall also be
delivered to the Authority and the Trustee a written opinion of Bond Counsel
(which counsel and opinion, including without limitation, the scope, form,
substance and other aspects thereof, are acceptable to the Trustee) to the
effect that under existing laws the proposed supplement or amendment would not
adversely affect the validity of the Bonds or the exclusion otherwise available
from gross income of interest on the Bonds for federal or state income tax
purposes.

ARTICLE IX

EVENTS OF DEFAULT; REMEDIES

SECTION 9.1 Events of Default Defined.

The terms “Event of Default” and “Default” shall mean any one or more of the
following events:

(a) An Event of Default shall exist under the Indenture, the Note or the Senior
Notes Indenture;

 

27



--------------------------------------------------------------------------------

(b) The Borrower shall default in the timely payment of any Payment pursuant to
Article IV of this Agreement; provided that such default with respect to an
Interest Payment shall be deemed to occur upon the continuance of any such
failure of payment for a period of 30 days after the applicable Interest Payment
Date;

(c) The Borrower shall fail duly to perform, observe or comply with any other
covenant, condition or agreement on its part under this Agreement (other than a
failure to make any Payment required under this Agreement), and such failure
continues for a period of 30 days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Borrower by the Trustee; provided, however, that if such performance,
observation or compliance requires work to be done, action to be taken, or
conditions to be remedied, which by their nature cannot reasonably be done,
taken or remedied, as the case may be, within such 30 day period, no Event of
Default shall be deemed to have occurred or to exist if, and so long as the
Borrower shall commence such performance, observation or compliance within such
period and shall diligently and continuously prosecute the same to completion;

(d) The entry of a decree or order by a court having jurisdiction in the
premises adjudging the Borrower a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Borrower under the United States Bankruptcy
Code or any other applicable federal or state law, or appointing a receiver,
liquidator, custodian, assignee, or sequestrator (or other similar official) of
the Borrower or of any substantial part of its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order unstayed and in effect for it period of 90 consecutive days; and

(e) The institution by the Borrower of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under the United States Bankruptcy Code or any
other similar applicable federal or state law, or the consent by it to the
filing of any such petition or to the appointment of a receiver, liquidator,
custodian, assignee, trustee or sequestrator (or other similar official) of the
Borrower or of any substantial part of its property, or the making by it of all
assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as they become due.

SECTION 9.2 Remedies.

Whenever any Event of Default under Section 9.1 hereof shall have happened and
be continuing, any one or more of the following remedial steps may be taken:

(a) The Authority or the Trustee may declare all Payments under Section 4.2
hereof to be immediately due and payable, whereupon the same shall become
immediately due and payable;

(b) The Authority or the Trustee may take whatever action at law or in equity
may appear necessary or desirable to collect the Payments then due and
thereafter to become due, or to enforce performance and observance of any
obligation, agreement or covenant of the Borrower under this Agreement;

 

28



--------------------------------------------------------------------------------

(c) The Authority or the Trustee may have access to and inspect, examine and
make copies of any and all books, accounts and records of the Borrower; and

(d) The Authority or the Trustee (or the owners of the Bonds in the
circumstances permitted by the Indenture) may exercise any option and pursue any
remedy provided by the Indenture.

Payments under subsections (a) and (b) of this Section 9.2 shall be deemed to
have been made to the extent of any corresponding payments by the Borrower upon
an Event of Default (as defined in the Senior Notes Indenture) under the Note.

SECTION 9.3 No Remedy Exclusive; Selective Enforcement.

No remedy conferred upon or reserved to the Authority or the Trustee by this
Agreement is intended to be exclusive of any other available remedy or remedies,
but each and every such remedy shall be cumulative and shall be in addition to
every other remedy given under this Agreement and as now or hereafter existing
at law or in equity. No delay or omission to exercise any right or power
accruing upon any event of nonperformance shall impair any such right or power
or shall be construed to be a waiver thereof, but any such right and power may
be exercised from time to time and as often as may be deemed expedient.

SECTION 9.4 Indenture Overriding.

All of the provisions of this Article are subject to and subordinate to the
rights and remedies of the Bondholders and the Trustee pursuant to the
Indenture. The Authority shall have no power to waive any event of default
hereunder, except with respect to indemnification and its administrative
payments, without the consent of the Trustee to such waiver.

SECTION 9.5 Agreement to Pay Attorneys’ Fees and Expenses.

In any Event of Default, if the Authority or the Trustee employs attorneys or
incurs other expenses to collect any amounts payable hereunder or to enforce the
performance or observance of any covenants or agreements in the event of a
breach of this Agreement by the Borrower, the Borrower agrees that it will on
demand therefor pay to the Authority or the Trustee the reasonable fees of such
attorneys and such other reasonable expenses so incurred by the Authority or the
Trustee.

SECTION 9.6 Authority and Borrower to Give Notice of Default.

The Authority and the Borrower covenant that they will, at the expense of the
Borrower, promptly give to the Trustee written notice of any Event of Default
under this Agreement of which they shall have actual knowledge or written
notice, but the Authority shall not be liable (except as otherwise expressly
provided herein) for failing to give such notice.

 

29



--------------------------------------------------------------------------------

SECTION 9.7 Correlative Waivers.

If an Event of Default under Section 8.2 of the Indenture shall be cured or
waived and any remedial action by the Trustee rescinded, any correlative Default
under this Agreement shall be deemed to have been cured or waived.

ARTICLE X

MISCELLANEOUS

SECTION 10.1 References to the Bonds Ineffective After Bonds Paid.

Upon payment of the Bonds by the Authority in accordance with the Indenture, all
references in this Agreement to the Bondholders shall be ineffective and the
Authority and any Bondholder shall not thereafter have any rights hereunder,
excepting those that shall have theretofore vested.

SECTION 10.2 Amounts Remaining in Funds.

It is agreed by the parties hereto that any amounts remaining in the funds and
accounts existing pursuant to the Indenture upon the expiration or sooner
cancellation or termination of this Agreement, as provided herein, after payment
in full of all Bonds then Outstanding under the Indenture (or provisions for
payment thereof having been made in accordance with the provisions of the
Indenture), and the fees, charges and expenses of the Authority and the Trustee
and all other amounts required to be paid hereunder and under the Indenture
(other than amounts payable as arbitrage rebate pursuant to the Code), shall
belong to and be paid to the Borrower in accordance with Sections 4.12 and 4.13
of the Indenture.

SECTION 10.3 Notices.

All notices, demands and requests to be given or made hereunder to or by the
Authority, the Trustee or the Borrower or their designated successors, shall be
in writing and shall be properly made if hand delivered or sent by United States
mail, postage prepaid and addressed as follows:

 

If to the Authority:

  

Louisiana Local Government Environmental Facilities and

Community Development Authority

8712 Jefferson Highway, Suite A

Baton Rouge, Louisiana 70809

Attention: Executive Director

If to the Borrower:

  

Westlake Chemical Corporation

2801 Post Oak Blvd., Suite 600

Houston, Texas 77056

Attention: Chief Financial Officer

If to the Trustee:

  

Wells Fargo Bank, National Association

201 Main Street, Suite 301,

Fort Worth, Texas 76102

Attention: Corporate Trust Office

 

30



--------------------------------------------------------------------------------

Notice hereunder shall be deemed effective on the date of its receipt by the
addressee. The Borrower, the Authority and the Trustee may, by notice given
hereunder, designate any further or different addresses, counsel or counsel
addresses to which subsequent notices, certificates, requests or other
communications shall be sent.

SECTION 10.4 Binding Effect.

This Agreement shall inure to the benefit of and shall be binding upon the
Authority, the Borrower and their respective successors and assigns, subject to
the limitation that any obligation of the Authority created by or arising out of
this Agreement shall not be a general debt of the Authority, but shall be
payable solely out of the proceeds derived from this Agreement and the sale of
the Bonds under the Indenture.

SECTION 10.5 Performance on Legal Holidays.

In any case where the date of maturity of interest on or principal of the Bonds
or the date fixed for redemption or purchase of any Bonds or the date fixed for
the giving of notice or the taking of any action under the Indenture shall not
be a Business Day, then payment of such interest, principal, purchase price and
redemption premium, if any, the giving of such notice or the taking of such
action need not be made on such date but may be made on the next succeeding
Business Day with the same force and effect as if made on the date of maturity
or the date fixed for redemption or purchase, and no interest on such payment
shall accrue for the period after such date.

SECTION 10.6 Execution In Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
regarded as an original and all of which shall constitute but one and the same
instrument.

SECTION 10.7 Governing Law.

This Agreement shall be deemed to be a contract made under the laws of the State
of Louisiana and for all purposes shall be governed exclusively by and construed
in accordance with the laws of the State of Louisiana.

SECTION 10.8 Severability.

If any clause, provision, section or article of this Agreement be held illegal
or invalid by any court, the invalidity of such clause, provision, section or
article shall not affect any of the remaining clauses, provisions, sections or
articles hereof and this Agreement shall be construed and enforced as if such
illegal or invalid clause, provision, section or article had not been contained
herein. In case any agreement or obligation contained in this Agreement be held
to be in violation of law, then such agreement or obligation shall be deemed to
be the agreement or obligation of the Authority or the Borrower, as the case may
be, only to the extent permitted by law.

 

31



--------------------------------------------------------------------------------

SECTION 10.9 Captions.

The table of contents, captions or headings of the several articles and sections
of this Agreement are for convenience only and shall not control, affect the
meaning of or be taken as an interpretation of any provisions of this Agreement.

SECTION 10.10 Consents and Approvals.

Whenever the consent or approval of the Authority, the Borrower or the Trustee
shall be required under the provisions of this Agreement, such consent or
approval shall not be unreasonably withheld or delayed.

SECTION 10.11 Obligations.

The obligations of the Borrower under this Agreement constitute unsecured,
general obligations of the Borrower.

SECTION 10.12 Third Party Beneficiaries.

It is specifically agreed between the parties executing this Agreement that it
is not intended by any of the provisions of any part of this Agreement to make
any Person not a party to this Agreement, except as expressly provided herein or
as contemplated in the Indenture, a third party beneficiary hereunder, or to
authorize anyone not a party to this Agreement to maintain a suit for personal
injuries or property damage pursuant to the terms or provisions of this
Agreement. The duties, obligations and responsibilities, if any, of the parties
to this Agreement with respect to third parties shall remain as imposed by law.

SECTION 10.13 Exculpatory Provision.

In the exercise of the powers of the Authority, the Trustee and their respective
trustees, directors, officers, employees and agents (each, an “Indemnified
Party”) under this Agreement, each Indemnified Party shall not be accountable or
liable to the Borrower for any actions taken or omitted by such Indemnified
Party in good faith and believed by it or them to be authorized or within their
discretion or rights or powers conferred upon them (other than the negligence or
willful misconduct of such Indemnified Party), all such liability, if any, being
expressly waived by the Borrower by the execution of this Agreement. The
Borrower shall indemnify and hold harmless each Indemnified Party against any
claim or liability based on the foregoing asserted by any other Person.

In case any action shall be brought against an Indemnified Party in respect of
which indemnity may be sought against the Borrower, such Indemnified Party shall
promptly notify the Borrower in writing and the Borrower shall assume the
defense thereof, including the employment of counsel of the Borrower’s choice
and the payment of all expenses. Such Indemnified Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be paid by such
Indemnified Party unless the employment of such counsel has been authorized by
the Borrower. The Borrower shall not be liable for any settlement of any such
action without its consent but if any such action is settled with the consent of
the Borrower or if there be final judgment for the plaintiff of any such action,
the Borrower agrees to indemnify and hold harmless such Indemnified Party from
and against any loss or liability by reason of such settlement or judgment.

 

32



--------------------------------------------------------------------------------

SECTION 10.14 Accounts and Audits.

The Authority shall cause the Trustee to keep proper books of records and
accounts (separate from all other records and accounts) in which complete and
correct entries shall be made of its transactions relating to the Bonds.

SECTION 10.15 Date of Loan Agreement.

The dating of this Agreement as of November 1, 2010 is intended as and for the
convenient identification of this Agreement and is not intended to indicate that
this Agreement was executed and delivered on said date, this Agreement being
executed on the date of issuance of the Bonds.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Authority has caused this Agreement to be executed by
its Chairman and has caused the seal of the Authority to be affixed hereto and
attested by its Executive Director, and the Borrower has caused this Agreement
to be executed by a duly authorized officer, as of the date first above written.

 

LOUISIANA LOCAL GOVERNMENT

ENVIRONMENTAL FACILITIES AND

COMMUNITY DEVELOPMENT

AUTHORITY

By:

 

/s/ Steve A. Dicharry

 

Executive Director

ATTEST:

 

By:

 

/s/ Linda Martin

 

Assistant Secretary

[SEAL]

 

WESTLAKE CHEMICAL CORPORATION

By:

 

/s/ Albert Chao

Name:

 

Albert Chao

Title:

 

President and Chief Executive Officer



--------------------------------------------------------------------------------

ANNEX A

COMPONENT OF PROJECTS

The projects consist of expanding, equipping and improving the Borrower’s
manufacturing facilities located in the Parish of Calcasieu, State of Louisiana,
including all equipment, furnishings, fixtures and facilities incidental or
necessary in connection therewith as provided for in the Emergency Economic
Stabilization Act of 2008 (Division A of Public Law 110-343) (the “Projects”).



--------------------------------------------------------------------------------

ANNEX B

FORM OF CONTINUING DISCLOSURE AGREEMENT



--------------------------------------------------------------------------------

EXECUTION

 

 

CONTINUING DISCLOSURE AGREEMENT

between

WESTLAKE CHEMICAL CORPORATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

As Dissemination Agent

 

 

Dated as of November 1, 2010

 

 

$65,000,000

Louisiana Local Government Environmental Facilities and

Community Development Authority

Revenue Bonds

(Westlake Chemical Corporation Projects)

Series 2010A-2 (IKE Zone)

 

 



--------------------------------------------------------------------------------

EXECUTION

CONTINUING DISCLOSURE AGREEMENT

THIS CONTINUING DISCLOSURE AGREEMENT, dated as of November 1, 2010 (this
“Agreement”), is made by and between Westlake Chemical Corporation, a Delaware
corporation (the “Company”), and Wells Fargo Bank, National Association, a
national banking association duly organized and existing under the laws of the
United States of America, as Dissemination Agent (the “Agent”), under the
circumstances summarized in the following recitals (with each capitalized term
used but not otherwise defined therein having the meaning assigned to it in
Section 1):

A. The Issuer has determined to issue and sell the Bonds and loan the proceeds
of the Bonds to the Company.

B. The Bonds have been issued pursuant to and secured by the Indenture, under
which the Issuer has assigned to Wells Fargo Bank, National Association, in its
capacity as Trustee under the Indenture, any rights it may have under the Loan
Agreement and the Notes to receive payments from the Company for payment of
principal of and interest and any premium on the Bonds.

C. The Company has agreed to make payments under the Loan Agreement and the
Notes directly to the Trustee to pay principal of and interest and any premium
on the Bonds, and the Company has represented that (i) it is the only obligated
person (within the meaning of the Rule) with respect to the Bonds at the time
the Bonds are delivered by the Issuer to the Original Purchaser and (ii) no
other person is expected to become an obligated person (within the meaning of
the Rule) with respect to the Bonds by becoming committed by contract or any
other arrangement to support payment of any part of the obligations on the Bonds
at any time.

D. The Original Purchaser is required under the Rule to not purchase or sell the
Bonds in a primary offering unless the Original Purchaser has reasonably
determined that the Company has made an undertaking in accordance with the
provisions of the Rule.

E. The Company and the Agent acknowledge that the Issuer (i) has undertaken no
responsibility with respect to any reports, notices or disclosures provided or
required under this Agreement and (ii) has no liability to any person, including
any Bondholder or beneficial owner of the Bonds with respect to the Rule.

NOW, THEREFORE, in consideration of the recitals and the mutual representations
and agreements hereinafter contained, the Company and the Agent agree, in
accordance with the provisions of the Rule, for the benefit of the Bondholders
and beneficial owners from time to time of the Bonds, as follows:

Section 1. Definitions and Interpretation. In addition to the words and terms
defined elsewhere in this Agreement or by reference to the Loan Agreement or
Indenture, unless the context or use clearly indicates another or different
meaning or intent:

“Accounting Principles” means the accounting principles applied from time to
time in the preparation of the Company’s annual financial statements, initially
the generally accepted accounting principles as promulgated from time to time by
the Financial Accounting Standards Board of the American Institute of Certified
Public Accountants.



--------------------------------------------------------------------------------

“Annual Information” means (i) so long as the Company files reports with the SEC
on Form 10-K or a successor form, such reports, or, (ii) if the Company no
longer is required to file such reports on Form 10-K or a successor form,
information concerning the Company’s selected financial and operating data and
management’s discussion and analysis comparable to the information contained in
its current quarterly filings with the SEC on Form 10-Q, together with the
Company’s audited financial statements prepared in accordance with generally
accepted accounting principles.

“Authorized Disclosure Representative” means the person or persons at the time
designated to act on behalf of the Company by a written certificate furnished to
the Agent (substantially in the form of Exhibit D hereto), containing the
specimen signature of such person or persons and signed on behalf of the Company
by an authorized officer. That certificate may designate an alternate or
alternates, each of whom shall have the same authority, duties and powers as
such Authorized Disclosure Representative.

“Bonds” means $65,000,000 Louisiana Local Government Environmental Facilities
and Community Development Authority Revenue Bonds (Westlake Chemical Corporation
Projects), Series 2010A-2 (IKE Zone), dated as of the date of their delivery.

“Bondholder” has the meaning assigned to it in the Indenture.

“Business Day” means any day other than a Saturday, Sunday or a day on which the
Agent is required, or authorized or not prohibited by law (including executive
orders), to close and is closed.

“EMMA” means the electronic system operated by the MSRB that enables obligated
persons to meet the filing requirements of the Rule by means of a single filing
location: http://emma.msrb.org.

“Filing Date” means for each Fiscal Year as to which the Company was an
obligated person with respect to the Bonds (i) the 30th day (or the next
Business Day if that day is not a Business Day) following the date by which the
Company is required to file annual reports with the SEC or (ii) in the event
that the Company no longer is required to file annual reports with the SEC, the
120th day (or the next Business Day if that day is not a Business Day) following
the end of each Fiscal Year.

“Fiscal Year” means each fiscal year of the Company (currently each calendar
year), commencing with the fiscal year ending December 31, 2010.

“Indenture” means the Trust Indenture, dated as of November 1, 2010 between the
Issuer and Wells Fargo Bank, National Association, as trustee.

 

2



--------------------------------------------------------------------------------

“Issuer” means the Louisiana Local Government Environmental Facilities and
Community Development Authority.

“Loan Agreement” means the Loan Agreement relating to the Bonds made and entered
into as of November 1, 2010, between the Company and the Issuer.

“MSRB” means the Municipal Securities Rulemaking Board.

“Notes” means the 6.50% Senior Notes due 2035 issued by the Company to the
Trustee under the Company’s Senior Notes Indenture.

“Notice Addresses”:

 

If to the Agent:

  

Wells Fargo Bank, National Association

201 Main Street, Suite 301

MACT 5303-022

Fort Worth, Texas 76102

Fax: 817-885-8650

Attention: Corporate Trust & Escrow Services

If to the Company:

  

Westlake Chemical Corporation

2801 Post Oak Blvd., Suite 600

Houston, Texas 77056

Fax: 713-629-6239

Attention: Chief Financial Officer

“Original Purchaser” means initially J.P. Morgan Securities LLC, on behalf of
itself and the other underwriters identified in the Bond Purchase Agreement
dated November 23, 2010 between the Original Purchaser and the Issuer.

“Rule” means Rule 15c2-12 promulgated by the SEC pursuant to the Securities
Exchange Act of 1934.

“SEC” means the United States Securities and Exchange Commission.

“Senior Notes Indenture” means the Indenture, dated as of January 1, 2006, as
supplemented by the Fifth Supplemental Indenture, dated as of December 2, 2010,
among the Company, the Subsidiary Guarantors (identified therein) and The Bank
of New York Mellon Trust Company (as successor to JPMorgan Chase Bank, National
Association), as trustee.

“Specified Events” means the occurrence of any of the following events with
respect to the Bonds: (i) principal and interest payment delinquencies;
(ii) nonpayment related defaults, if material; (iii) unscheduled draws on debt
service reserves reflecting financial difficulties; (iv) unscheduled draws on
credit enhancements reflecting financial difficulties; (v) substitution of
credit or liquidity providers, or their failure to perform; (vi) adverse tax
opinions, the issuance by the Internal Revenue Service of proposed or final
determinations of taxability, Notices of Proposed Issue (IRS Form 5701-TEB) or
other material notices or determinations with respect to the tax status of the
Bonds, or other material events affecting the tax status of the Bonds; (vii)

 

3



--------------------------------------------------------------------------------

modifications to rights of Bondholders or beneficial owners, if material;
(viii) Bond calls, if material, and tender offers; (ix) defeasances;
(x) release, substitution, or sale of property securing repayment of the Bonds,
if material; (xi) rating changes; (xii) bankruptcy, insolvency, receivership or
similar event of the Company (as described in the Rule); (xiii) the consummation
of a merger, consolidation, or acquisition involving the Company or the sale of
all or substantially all of the assets of the Company, other than in the
ordinary course of business, the entry into a definitive agreement to undertake
such an action or the termination of a definitive agreement relating to any such
actions, other than pursuant to its terms, if material; or (xv) appointment of a
successor or additional trustee or the change of name of a trustee, if material.

The terms “obligated person” and “primary offering” have the respective meanings
assigned in paragraph (f) of the Rule.

The captions and headings in this Agreement are solely for convenience of
reference and in no way define, limit or describe the scope or intent of any
Sections, subsections, paragraphs, subparagraphs or clauses hereof. Reference to
a Section means a section of this Agreement and to an Exhibit means an exhibit
to this Agreement, unless otherwise indicated.

Section 2. Provision of Annual Information; Audited Financial Statements.

(a) For each Fiscal Year, the Company hereby agrees to provide or cause to be
provided the Annual Information to the MSRB through EMMA, and to the Agent, not
later than the Filing Date for that Fiscal Year. The audited annual financial
statements of the Company to be provided as part of the Annual Information will
be prepared in accordance with the Accounting Principles.

(b) The Company also agrees to provide or cause to be provided to the MSRB,
through EMMA, and to the Agent unaudited quarterly financial statements (to the
extent that such quarterly financial statements are otherwise available) not
later than the 60th day following the end of the fiscal quarter of the Company
(other than the last quarter of any Fiscal Year).

(c) If the Annual Information will be provided by cross-reference to documents
filed by the Company with the SEC, including, but not limited to, the Annual
Report on Form 10-K, then the Company hereby agrees to provide or cause to be
provided to the MSRB, through EMMA, and to the Agent, not later than the Filing
Date for each Fiscal Year, either:

 

  (i)

a copy of such documents filed with the SEC, or

 

  (ii)

a notice of any filings made with the SEC that include the Annual Information
for the preceding Fiscal Year.

(d) If the Agent has not received the Annual Information for a Fiscal Year, or
the notice of filing of such information with the SEC, by its close of business
on the fifth Business Day preceding the Filing Date for that Fiscal Year, then
the Agent shall provide a notice to the Authorized Disclosure Representative,
not later than its close of business on the next Business Day, substantially in
the form of Exhibit A, by facsimile transmission (or other means that are
similarly prompt) and by certified or registered mail, postage prepaid, return
receipt requested or overnight delivery. If the Agent has not received the
Annual Information, or the notice of filing

 

4



--------------------------------------------------------------------------------

of such information with the SEC, by its close of business on the Filing Date,
the Agent shall provide a notice to the Authorized Disclosure Representative,
not later than its close of business on the next Business Day, substantially in
the form of Exhibit B, by facsimile transmission (or other means that are
similarly prompt). If the Annual Information has been submitted in accordance
with Section 2 of this Agreement, then the Authorized Disclosure Representative
shall provide written evidence of such submission of the Annual Information,
including a certificate of the Authorized Disclosure Representative as to the
relevant facts. If such submission has not been made, the Authorized Disclosure
Representative may provide a written statement regarding the reasons for any
failure to comply with this Section 2. The Agent shall be entitled to rely
conclusively upon any written evidence provided by the Authorized Disclosure
Representative regarding the submission of that information to the MSRB or to
the SEC. If, in any instance, the required information was not timely filed or
the Authorized Disclosure Representative fails to provide evidence, by 3:00
p.m., New York, New York time, on the second Business Day following the Filing
Date, of its timely filing with the MSRB through EMMA or to the SEC, then the
Agent shall send or cause to be sent promptly after its receipt or lack thereof,
as the case may be, of any such evidence or statement regarding the reasons for
the failure to comply with this Section 2 from the Authorized Disclosure
Representative, but in any event not later than its close of business on the
third Business Day following the Filing Date, a notice substantially in the form
of Exhibit C, modified to reflect the pertinent facts, to the MSRB through EMMA.
The Dissemination Agent shall incur no liability for the failure to deliver the
notices to the Company as provided herein.

(e) The Company acknowledges that it, and not the Agent, is solely responsible
for the accuracy, completeness, and timeliness of the Annual Information and the
notices required by Section 3 below. The Annual Information shall be accompanied
by a written certificate from the Company that the information provided to the
Agent pursuant to this Section 2 (i) constitutes the Annual Information that it
purports to be and (ii) complies with this Agreement and the Rule, and the Agent
shall be entitled to rely conclusively on such certificate.

(f) Unless otherwise required by law and subject to technical and economic
feasibility, the Company and the Agent shall employ such methods of information
transmission in complying with this Section 2 and with Section 3 below as shall
be requested or recommended by the designated recipients of the Annual
Information or of notices of Specified Events (as applicable).

Section 3. Notice of Specified Events and Filing Failures. The Company hereby
agrees to provide or cause to be provided to the MSRB, through EMMA, and to the
Agent, in a timely manner, (i) notice of the occurrence of any Specified Event
and (ii) notice of its failure to provide or cause to be provided the Annual
Information with respect to itself on or prior to the Filing Date.

Section 4. Obligated Persons; Agents.

(a) The Company represents that it is the only obligated person with respect to
the Bonds. The Company does not expect, as of the date hereof, that any other
person will hereafter become an obligated person with respect to the Bonds,
although such may occur in accordance with the Loan Agreement, in which case the
Company may not assign any of its obligations hereunder except in accordance
with Section 10 of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) The Company or the Agent may, from time to time, appoint or engage an agent
to act on its behalf in performing its respective obligations under this
Agreement and may discharge any such agent, with or without appointing a
successor; provided, that the Company and the Agent shall not be relieved in any
respect by appointment of an agent from primary liability for the performance of
its respective obligations under this Agreement.

Section 5. Remedy for Breach. The Company agrees that the undertaking set forth
in this Agreement pursuant to the Rule is intended to be for the benefit of the
beneficial owners from time to time of the Bonds, and the exclusive remedy for
its breach shall be a right to obtain its specific performance. The Agent may,
and at the written direction of Bondholders holding not less than 25% in
aggregate principal amount of the Bonds then outstanding shall, institute and
maintain proceedings to enforce any obligation of the Company under this
Agreement; provided that the Agent shall be entitled to be indemnified as
provided in Section 6 herein before taking any such action. In addition, in the
absence of any pertinent filing when a filing is due, any individual Bondholder
or beneficial owner may institute and maintain proceedings to enforce the
Company’s obligation to provide or cause to be provided a pertinent filing;
provided, that an individual holder or beneficial owner shall not be entitled to
institute or maintain proceedings to challenge the sufficiency of any pertinent
filing that is made. Any failure of the Company to comply with the provisions of
this Agreement shall not be a default or an Event of Default with respect to
(i) the Bonds under the Loan Agreement or the Indenture or (ii) the Notes under
the Senior Notes Indenture.

Section 6. Performance by the Agent; Compensation.

(a) Solely for the purpose of (i) defining the rights, protections, immunities
and indemnities applicable to the Agent in the performance of its obligations
under this Agreement, (ii) the manner of execution by the Agent of those
obligations and (iii) defining the manner in which, and the conditions under
which, the Agent may be required to take any action at the direction of
Bondholders, including the condition that indemnification be provided, and
(iv) matters of removal, resignation and succession of the Agent under this
Agreement, Article IX of the Indenture is hereby made applicable to this
Agreement as if this Agreement were contained in the Indenture, provided that
the provisions of the Indenture incorporated herein shall apply to the Agent in
place of the Trustee under the Indenture; provided further that the Agent shall
have only such duties under this Agreement as are specifically set forth in this
Agreement, and shall not be deemed to be acting in any fiduciary capacity for
the Issuer, the Company, the Bondholders or any other person and the Company
agrees to indemnify, defend and hold harmless the Agent, its officers,
directors, employees and agents, from and against any loss, cost, expense,
liability, damage or claim that it may incur arising out of or in the exercise
of its rights and/or performance of its obligations under this Agreement,
including, without limitation, any reasonable costs and expenses (including the
reasonable compensation and the expenses and disbursements of its counsel and of
all agents and other persons regularly in its employ but excluding general
overhead costs) of defending any claim of liability, but excluding liabilities
due to the gross negligence or willful misconduct of the Agent.

 

6



--------------------------------------------------------------------------------

(b) The Company agrees (i) to pay to the Agent from time to time reasonable
compensation for services provided by the Agent under this Agreement as agreed
upon in writing by the Agent and the Company and (ii) to pay or reimburse the
Agent upon request for all reasonable expenses, disbursements and advances
incurred or made in accordance with this Agreement (including, without
limitation, the reasonable compensation and the expenses and disbursements of
its counsel and of all agents and other persons regularly in its employ but
excluding general overhead costs), except to the extent that any such expense,
disbursement or advance is due to the gross negligence or willful default of the
Agent.

(c) The obligations of the Company under this Section shall survive resignation
or removal of the Agent, the termination of this Agreement and the termination
of other provisions of this Agreement pursuant to Section 8 hereof.

(d) The Agent shall not have any obligation under this Agreement to investigate
or determine whether any filing was made or whether any filing made by the
Company pursuant to this Agreement for which it has received notice complies
with federal or state securities laws or rules.

(e) The Company hereby appoints the Agent to assist the Company in carrying out
its obligations under this Agreement. The Agent shall not be responsible in any
manner for the content, validity or sufficiency of any notice, report or
information prepared by or on behalf of the Company pursuant to this Agreement.

(f) The Agent accepts and agrees to perform the duties imposed upon it by this
Agreement, but only upon the terms and conditions set forth herein. The Agent
shall have only such duties in its capacity as such are specifically set forth
in this Agreement.

(g) The Agent shall be under no obligation to institute any suit, or to take any
proceeding under this Agreement, or to enter any appearance or in any way defend
in any suit in which it may be made a defendant, or to take any steps in the
execution of the duties hereby created or in the enforcement of any rights and
powers hereunder, unless and until it shall be indemnified to its satisfaction
against any and all costs and expenses, outlays and counsel fees and expenses
and other reasonable disbursements, and against all liability; the Agent may,
nevertheless, begin a suit, or appear in and defend a suit, or do anything else
that is, in its judgment, proper to be done by it as Agent, without indemnity,
and in such case the Company shall reimburse the Agent upon demand for all
reasonable costs and expenses, outlays and counsel fees and other reasonable
disbursements properly incurred and against all liabilities in connection
therewith.

(h) In case at any time it shall be necessary or desirable for the Agent to make
any investigation with respect to any fact which is preparatory to taking or not
taking any action or doing or not doing anything as Agent, and in any case in
which this Agreement provides for permitting or taking any action, the Agent may
rely upon any certificate required or permitted to be filed with it under the
provisions of the Agreement, and any such certificate shall be evidence of such
fact to protect the Agent in any action that it may or may not do, in good
faith, by reason of the supposed existence of such fact. Except as otherwise
provided in this Agreement, any request, notice, or other instrument from the
Company to the Agent shall be deemed to have been

 

7



--------------------------------------------------------------------------------

signed by the proper party or parties if signed by the Authorized Disclosure
Representative, and the Agent may accept a certificate, if signed by an
individual who represents to the Agent in writing that he or she is an
authorized officer of the Company, as to any action taken by the Company.

(i) The Agent shall be protected and shall incur no liability in acting or
proceeding, or in not acting or not proceeding, in good faith, believed by it to
be in accordance with the terms of this Agreement, or upon any resolution,
order, notice, request, consent, waiver, certificate, statement, affidavit,
requisition, bond, or other paper or document which it shall in good faith
believe to be genuine and to have been adopted or signed by the proper board or
person or to have been prepared and furnished pursuant to any of the provisions
of the Agreement, or upon the written opinion of any attorney or accountant, and
the Agent shall be under no duty to make any investigation or inquiry as to
statements contained or matters referred to in any such instrument or opinion,
but may accept and rely upon the same as conclusive evidence of the truth and
accuracy of such statements. The Agent may execute any of the powers hereof and
perform the duties required of it hereunder by or through attorneys, agents,
receivers or employees, and shall be entitled to advice of counsel concerning
all matters of law and its duties hereunder, and the Agent shall not be
answerable for any act or omission of any such attorney, agent, or employee
selected by it with reasonable care. The Agent shall not be answerable for the
exercise of any discretion or power under this Agreement or for anything
whatsoever in connection with the performance of its duties hereunder, except
only for its own willful misconduct or gross negligence. For the purposes of
this Agreement, matters shall not be deemed to be known to the Agent unless they
are known by a responsible officer of the Agent.

(j) The Agent may resign and thereby become discharged from the duties as such
under this Agreement by notice in writing mailed postage prepaid to the Company,
such resignation to become effective on the tenth (10th) Business Day following
the Company’s receipt of notice thereof (or at such different date and time as
stated in such notice). Any such resignation shall take effect immediately upon
the appointment of a new Agent hereunder if such new Agent shall be appointed
and accept the duties of Agent hereunder before the time stated in such notice
(if any).

Section 7. Amendment. This Agreement may not be amended except by written
instrument duly executed by the Company and the Agent. The Agent and the Company
shall amend this Agreement as may be necessary or appropriate from time to time
to achieve compliance with the Rule, as it may be amended or modified, and any
other applicable federal securities law or rule. The Agent and the Company may
amend this Agreement to cure any ambiguity, inconsistency or formal defect or
omission, and, if a change in circumstances arises from a change in legal
requirements, change in law, or change in the identity, nature, or status of the
Company or type of business conducted by the Company, to address any such change
in circumstances. Any such amendment shall not be effective unless and until the
Company and the Agent shall have received a written opinion of bond counsel or
other independent special counsel that is an expert in federal securities laws
that (i) this Agreement (as so amended) complies with the requirements of the
Rule on the date thereof, after taking into account any amendments to or
interpretations of the Rule, as well as any change in circumstances and
(ii) such amendment is permitted under this Agreement. The Agent may enter into
any such amendment to this Agreement which, in the opinion of bond counsel or
other independent

 

8



--------------------------------------------------------------------------------

special counsel, would not materially impair the interests of Bondholders
without the requirement of obtaining approval from the Bondholders, and the
Agent shall enter into any such amendment to this Agreement for which it has
received the written approval of a majority of the Bondholders obtained in the
manner set forth in the Indenture for amendments to the Indenture; provided,
however, that the Agent shall not be obligated to enter into any such amendment
that affects the Agent’s own rights, duties or immunities under this Agreement
or otherwise. Annual Information containing any materially amended operating
data or financial information shall explain, in narrative form, the reasons for
any such amendment and the impact of the change on the type of operating data or
financial information being provided, but such amended operating data or
financial information shall not be viewed as an amendment to this Agreement.

Section 8. Term. The obligations of the Company under this Agreement shall
remain in effect only for such period that (i) the Bonds are outstanding in
accordance with their terms and (ii) the Company remains an obligated person
with respect to the Bonds (within the meaning of the Rule), subject to the
survival of certain provisions to the extent expressly provided in Section 6
hereto. The obligation of the Company to provide the Annual Information pursuant
to Section 2 hereto and notices of Specified Events pursuant to Section 3 hereto
shall terminate, if and when the Company no longer remains an obligated person
with respect to the Bonds, provided that the Authorized Disclosure
Representative shall provide notice of such termination to the MSRB and the
Agent.

Section 9. Notices.

(a) Except as otherwise expressly provided in this Agreement, it shall be
sufficient service or giving of any notice if that notice is in writing and
either mailed by first class mail, postage prepaid, addressed to the relevant
party at its Notice Address, or transmitted by facsimile transmission addressed
to the relevant party at its number for receipt of facsimile transmissions set
forth in its Notice Address. The Company and the Agent may designate from time
to time, by notice given hereunder, any further or different addresses
(including facsimile transmission numbers) to which any subsequent notice shall
be sent. Notice shall only be deemed effective upon actual receipt thereof.

(b) In respect of this Agreement, the Agent shall not have any duty or
obligation to verify or confirm that the person sending instructions,
directions, reports, notices or other communications or information by
electronic transmission is, in fact, a person authorized to give such
instructions, directions, reports, notices or other communications or
information on behalf of the party purporting to send such electronic
transmission; and the Agent shall not have any liability for any losses,
liabilities, costs or expenses incurred or sustained by any party as a result of
such reliance upon or compliance with such instructions, directions, reports,
notices or other communications or information. Each other party agrees to
assume all risks arising out of the use of electronic methods to submit
instructions, directions, reports, notices or other communications or
information to the Agent, including without limitation the risk of the Agent
acting on unauthorized instructions, notices, reports or other communications or
information, and the risk of interception and misuse by third parties.

 

9



--------------------------------------------------------------------------------

Section 10. Assignment. The Company may assign its obligations under this
Agreement only in connection with the assignment of its obligations under and in
accordance with the provisions of any contractual commitment or other
arrangement to support payment of all or any part of the Bonds, including
without limitation the Loan Agreement and the Notes; provided, that the Company
shall not assign its obligations under this Agreement so long as it remains an
obligated person with respect to the Bonds, except to the assignee of its
obligations under any such contractual commitment or other arrangement to
support payment of the Bonds. The Company may assign its obligations under any
such contractual commitment or other arrangement, without remaining primarily
liable for the performance of those obligations, only if the assignee of the
Company assumes its obligations under this Agreement. Any assignment by the
Company of its obligations under this Agreement shall not be effective unless
and until the assignee of the Company (i) shall have expressly assumed in
writing, for the benefit of the Bondholders and beneficial owners from time to
time of the Bonds, by an instrument in form and substance satisfactory to the
Company, the obligations of the Company under this Agreement or (ii) enters into
a new agreement for purposes of the Rule that is substantially similar to the
undertaking of the Company under this Agreement.

Section 11. Beneficiaries. This Agreement shall inure solely to the benefit of
the Issuer, the Company, the Agent and the Bondholders and beneficial owners
from time to time of the Bonds, and any official, employee or agent thereof
acting for and on their respective behalf, and shall not create any rights in
any other person or entity.

Section 12. Severability. In case any section or provision of this Agreement, or
any covenant, stipulation, obligation, agreement, act or action, or part thereof
made, assumed, entered into, or taken thereunder or any application thereof, is
for any reason held to be illegal or invalid, such illegality or invalidity
shall not affect the remainder thereof or any other section or provision thereof
or any other covenant, stipulation, obligation, agreement, act or action, or
part thereof made, assumed, entered into, or taken thereunder (except to the
extent that such remainder or section or provision or other covenant,
stipulation, obligation, agreement, act or action, or part thereof is wholly
dependent for its operation on the provision determined to be invalid), which
shall be construed and enforced as if such illegal or invalid portion were not
contained therein, nor shall such illegality or invalidity of any application
thereof affect any legal and valid application thereof, and each such section,
provision, covenant, stipulation, obligation, agreement, act or action, or part
thereof shall be deemed to be effective, operative, made, entered into or taken
in the manner and to the full extent permitted by law.

Section 13. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

Section 14. Governing Law. This Agreement shall be deemed to be an agreement
made under the laws of the State of Texas and for all purposes shall be governed
by and construed in accordance with the laws of the State of Texas and the Rule.

(balance of page intentionally left blank)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Agent have caused this Agreement to be
duly executed in their respective names, all as of the date set forth above.

 

WESTLAKE CHEMICAL CORPORATION

By:

 

 

 

Name: Albert Chao

 

Title: President & Chief Executive Officer

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Dissemination Agent

By:

 

 

 

Name: John C. Stohlmann

 

Title: Vice President

(Signature page to IKE Zone Continuing Disclosure Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

$65,000,000

Louisiana Local Government Environmental Facilities and

Community Development Authority

Revenue Bonds

(Westlake Chemical Corporation Projects)

Series 2010A-2 (IKE Zone)

NOTICE OF FAILURE TO FILE

ANNUAL INFORMATION

 

TO:

[Authorized Disclosure Representative]

The undersigned, as the Dissemination Agent under the Continuing Disclosure
Agreement dated as of November 1, 2010 (the “Agreement”) between the undersigned
and Westlake Chemical Corporation, hereby notifies you (with each capitalized
term used but not defined herein having the meaning assigned to it in the
Agreement), that, as of the date of this notice, you have not provided or caused
to be provided to the undersigned (i) the Annual Information required by the
Agreement to be so provided or (ii) a notice confirming that such Annual
Information has been filed with the SEC.

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Dissemination Agent

By:

 

 

Title:

 

 

Dated:

 

 



--------------------------------------------------------------------------------

EXHIBIT B

$65,000,000

Louisiana Local Government Environmental Facilities and

Community Development Authority

Revenue Bonds

(Westlake Chemical Corporation Projects)

Series 2010A-2 (IKE Zone)

SECOND NOTICE OF FAILURE TO FILE

ANNUAL INFORMATION

 

TO:

[Authorized Disclosure Representative]

The undersigned, as Dissemination Agent under the Continuing Disclosure
Agreement dated as of November 1, 2010 (the “Agreement”) between the undersigned
and Westlake Chemical Corporation, hereby notifies you (with each capitalized
term used but not defined herein having the meaning assigned to it in the
Agreement), that, as of the date of this notice, you have not provided or caused
to be provided to the undersigned (i) the Annual Information required under the
Agreement to be so provided or (ii) a notice confirming that such Annual
Information has been filed with the SEC.

Please provide the required Annual Information to the undersigned, together with
written evidence as to whether that information, or a notice of the filing of
such information with the SEC, has been provided to the MSRB through EMMA and,
if so, when it was provided. If, in any instance, the Annual Information or such
notice was not timely provided to the MSRB in accordance with the Agreement, you
may submit a written statement regarding the reasons for any failure to comply
that would be provided to the MSRB with the notice that the undersigned must
give of that failure to comply under subsection 2(d) of the Agreement. Any such
written evidence or statement must be received by the undersigned not later than
3:00 p.m., New York, New York time, on                     . If the undersigned
has not received written evidence by that time that a timely filing was made, a
notice will be filed promptly thereafter with the MSRB through EMMA,
substantially in the form attached as Exhibit C to the Agreement.

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Dissemination Agent

By:

 

 

Title:

 

 

Dated:

 

 



--------------------------------------------------------------------------------

EXHIBIT C

$65,000,000

Louisiana Local Government Environmental Facilities and

Community Development Authority

Revenue Bonds

(Westlake Chemical Corporation Projects)

Series 2010A-2 (IKE Zone)

NOTICE OF FAILURE TO [TIMELY] FILE

ANNUAL INFORMATION

 

TO:

EMMA

The undersigned, as Dissemination Agent under the Continuing Disclosure
Agreement dated as of November 1, 2010 (the “Agreement”) between the undersigned
and Westlake Chemical Corporation (the “Company”), hereby notifies you (with
each capitalized term used but not defined herein having the meaning assigned to
it in the Agreement), that:

[1. The Company, as of the date of this notice, has not provided or caused to be
provided to the Dissemination Agent the Annual Information for its Fiscal Year
that ended             , 20    , and has not provided any written evidence to
the Dissemination Agent concerning the timeliness of its filing of that Annual
Information with the MSRB or notice of such filing with the SEC. That Annual
Information or notice of such filing with the SEC was required under the
Agreement to be provided to the Dissemination Agent and the MSRB not later than
            , 20    .]

or

[1. The Company provided or caused to be provided the Annual Information or
notice of such filing with the SEC that was required to be provided to the MSRB
not later than             , 20     to [            ] on             , 20    .]

[2. The Company has provided the attached statement concerning the reasons for
the failure to provide or cause to be provided the Annual Information in
accordance with the Agreement. The Dissemination Agent does not assume any
responsibility for the accuracy or completeness of that statement and has not
and will not undertake any investigation to determine its accuracy or
completeness.]

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Dissemination Agent

By:

 

 

Title:

 

 

Dated:

 

 

cc:  [Authorized Disclosure Representative]



--------------------------------------------------------------------------------

EXHIBIT D

$65,000,000

Louisiana Local Government Environmental Facilities and

Community Development Authority

Revenue Bonds

(Westlake Chemical Corporation Projects)

Series 2010A-2 (IKE Zone)

DESIGNATION OF AUTHORIZED

DISCLOSURE REPRESENTATIVE

 

To:

Wells Fargo Bank, National Association, as Dissemination Agent

The undersigned hereby designates, pursuant to the Continuing Disclosure
Agreement between Westlake Chemical Corporation and Wells Fargo Bank, National
Association, as Dissemination Agent, dated as of November 1, 2010, the
individuals listed below as Authorized Disclosure Representative and Alternates,
respectively, and certifies that the signatures opposite the name of each
individual is the true signature of that individual.

 

Authorized Disclosure

Representative

   Title   Signature M. Steven Bender   

 

Senior Vice President,

Chief Financial Officer

and Treasurer

 

 

 

 

Alternate

    

 

Stephen Wallace

  

 

Vice President,

General Counsel

and Secretary

 

 

 

Alternate     

 

                                         

                                              

 

 

WESTLAKE CHEMICAL CORPORATION

By:

 

 

 

Name: Albert Chao

 

Title: President & Chief Executive Officer

Date: December     , 2010